 590DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDAd-Art, Inc.; Ad-Art, Inc. d/b/a Electrical ProductsCorporationandInternationalBrotherhood ofElectricalWorkers, Local Union No.591; Inter-nationalBrotherhoodofElectricalWorkers,Local Union No. 595andInternational Brother-hood of ElectricalWorkers, Local Union No.332Ad-Art Inc.,alter ego of Electrical Products Corpo-rationandLocalUnion 569, InternationalBrotherhood of ElectricalWorkers. Cases 32-CA-6047, 32-CA-6172, and 32-CA-6388 (for-merly 21-CA-22907)July 29, 1988DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSBABSON AND CRACRAFTOn May 31, 1985, Administrative Law Judge JayR. Pollack issued the attached decision. The Re-spondents filed exceptions and a supporting brief,the General Counsel filed cross-exceptions accom-panied by a brief memorandum, and the Respond-ents and Charging Parties Local Union No. 591and Local Union No. 595 filed answering briefs.'The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecidedto affirm the judge's rulings, findings,2 and'The Respondents have requested oral argument. The request isdenied as therecord, exceptions, and briefs adequately present the issuesand the positions of the parties.2The Respondents have excepted to some of the judge's credibilityfindings. The Board's established policy is not to overrule an administra-tive law judge's credibilityresolutionsunless the clear preponderance ofall the relevant evidence convinces us that they are incorrect.StandardDry Wall Products,91NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir.1951).We have carefully examined the record and find no basis for re-versing the findings.In fn.16 of his decision, the judge incorrectly states that J. Papais didnot deny that whenhe signed the1982 Local 332 agreement it containedthe designation of "Ad-Art, Inc." as the employer. Nevertheless, in theabsence of any other identification of the employer, the judge's findingthat the contract designated Ad-Art, Inc. as the employer when Papaissigned it isaffirmed.We correct inadvertent errors by the judge in his decision as follows:(1) in fn. 2, the date should be May 23, 1985; (2) in sec. C,2, par. 1, theunion thatfiled a grievance on October 25 was Local 591, not Local 595;(3) the former Ad-Art employee whose testimony is described in sec. C,3,pars. 4 and 5 is Todd Reich, not Tom Reid.There was no exception to the judge's finding that the Respondentsviolated Sec. 8(a)(5) and (1) of the Act by refusing to furnish certain in-formation to Local 332.2 Becausewe have adopted the judge's finding that the Respondents'decision to terminate bargaining unit employees and transfer or reassigntheir work was motivated by the Respondents' desire to avoid their unioncontractobligations,we agree with the judge's conclusion that such deci-sions are not legitimateentrepreneurial decisions exempt from the Re-spondents'bargaining obligation.Hydro Logistics,.,287 NLRB 602 (1987);StrawsineMfg. Co.,280 NLRB 553 (1986). Therefore, we find it unneces-sary to rely on his alternative theory (in sec. D of his Analysis and Con-clusions) that the midterm contract modifications violated Sec. 8(a)(5) ofthe Act whether the decisions involved mandatory subjects of bargaining.conclusions,3 to modify his remedy,4 and to adoptthe recommended Order as modified.AMENDED REMEDYThe General Counsel's cross-exceptions and sup-porting memorandum argue that the judge improp-erly deferred to an arbitrator's award concerningtheRespondents' unilateral deletion of article V,section 11, of the Ad-Art-Local 591 collective-bar-gaining agreement and, as a result, failed to pro-vide a make-whole remedy for employees who re-placed unlawfully terminated employees at the Re-spondents' Oakland, San Jose, and San Diego fa-cilities and who were not compensated at the appli-cable contract rate. The General Counsel's argu-ment against deferral is based on the contentionthat the arbitrator's decision involved an issue ofunit placement, composition, or scope.We do notfind that to be an accurate characterization of thedecision.The General Counsel also contends thatthe rights of the Charging Party Unions, Local's595, 332, and 569, have been affected without ac-cording them due process as they were not presentat,nor did they participate in, the arbitration pro-ceedings.We note, however, that all the ChargingPartyUnions either support or acquiesce in thejudge's decision to defer, and have not excepted tothe judge's decision to defer. Under these circum-stances,we affirm the judge's decision to defer tothe arbitrator's decision.We nevertheless conclude that the judge's rec-ommended Order fails to include the appropriateremedy for the above-mentioned replacement em-ployees at the Respondents' San Jose and SanDiego facilities who may not be included in the ar-bitrator's award.We agree with the judge's analy-sis of the arbitrator's award as calling for backpayfor employees referred from Stockton to other lo-cations at the out-of-jurisdiction rates prescribed intheRespondents' contract with Local 591. Thejudge independently found, however, that the Re-spondents had unlawfully reassigned, to nonunionemployees in both San Jose and San Diego, workpreviously done by unlawfully terminated union-represented employees at those locations.5Asnoted above, the arbitrator's award concerned onlyviolations of the Respondents' Local 591 contract,covering work referred from Stockton. The unlaw-4 In accordance with our decision inNew Horizons for the Retarded,283 NLRB 1173 (1987), interest on and after 1 January 1987 shall becomputed at the "short-term Federal rate" for the underpayment of taxesas set out in the 1986 amendment to 26 U.S.C. § 6621. Interest onamounts accrued prior to I January 1987 (the effective date of the 1986amendment to 22 U.S.C. § 6621) shall be computed in accordance withFlorida Steel Corp.,231 NLRB 651 (1977).5 The judge found that the Oakland work was reassigned to Stocktonemployees.290 NLRB No. 74 AD-ART, INC.ful reassignment 8(a)(5) violationsfound by thejudge regardingtheworkatSan Jose and SanDiego affectedemployeeswho were not referredfrom Stocktonand whose employmentis thereforeoutside the reachof the arbitrator's award. Al-though the recordisnot clearwhether the SanJose replacementswere hired locally or referredfrom Stockton,itappears that at least two SanDiego replacementswere hired locally and that thework was also reassigned to employeesfrom theRespondents'Cucamongafacility.All replacementsperformingwork that should have been performedunder theapplicablecollective-bargaining agree-ments are entitled to be made wholefor any lossestheymay have suffered by reasonof theRespond-ents'failure and refusal tohonor theagreements,including all contributionsthe Unions would havereceivedin accordance with the agreements.Blu-menfeldTheatresCircuit,240NLRB 206, 218(1979), enfd.mem. 626 F.2d 865 (9th Cir. 1980).Determinationof the identityof any replacementemployees who are not included in the arbitrator'sremedy may be made in the compliance stage ofthisproceeding.ORDERThe NationalLaborRelations Board adopts therecommendedOrder of theadministrative lawjudge as modified below and orders that the Re-spondents,Ad-Art, Inc.; Ad-Art, Inc.,d/b/a Elec-trical Products Corporation;and Ad-Art, Inc.,alterego of Electrical Products Corporation,Stockton,Oakland,San Jose, and San Diego, California, theirofficers,agents,successors,and assigns,shall takethe action set forth in the Order as modified.1. Insert the following as paragraph 2(m) and re-letter the subsequent paragraphs."(m)Make whole`the individualswho werehired at their San Diego and San Jose facilities toreplace the unlawfully terminated employees forany losses they may have suffered by reason of thefailure and refusal by the Respondents to honor thecollective-bargaining agreements described above,including all contributions the Unions would havereceived in accordance with those agreements,with interest."2.Substitute the attached notice for that of theadministrative law judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the UnitedStates Government591The NationalLaborRelations Board has foundthat we violated the NationalLaborRelations Actand has ordered us to post and abide by this notice.Section 7of the Actgives employees theserights.To organizeTo form,join,or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choose not to engage in any of theseprotected concerted activities.WE WILL NOTrefuse to bargain collectively withInternationalBrotherhood of ElectricalWorkersLocal Union 591 (Stockton)as the exclusive bar-gaining representative of all our employees in thebargaining unit found appropriate.WE WILL NOT refuse to bargain collectively withInternationalBrotherhood of ElectricalWorkersLocal Union 595 (Oakland) as the exclusive collec-tive-bargaining representative of all our employeesin the bargaining unit found appropriate.WE WILL NOT refuse to bargain collectively withInternationalBrotherhood of ElectricalWorkersLocal Union 332 (San Jose)as the exclusive collec-tive-bargaining representative of all our employeesin the bargaining unit foundappropriate.WE WILL NOT refuse to bargain collectively withLocalUnion569, InternationalBrotherhood ofElectricalWorkers (San Diego)as the exclusivecollective-bargaining representative of all our em-ployees in the bargaining unit found appropriate.WE WILL NOTdischarge employees and relocatesign hanging,installation,maintenance, and servicework, or any other work encompassed within theOakland,San Jose, or San Diego bargaining units,with the object of escaping the obligations imposedby a collective-bargaining agreement.WE WILL NOT fail and refuse to apply to all ouremployees in the Oakland and San Jose bargainingunits all terms and conditions of the current collec-tive-bargaining agreements.WE WILL NOTfail and refuse to execute a copyof the 1983-1986 agreement between the ElectricSign and Luminous Tube Industry of San DiegoCounty (the Association) and Local Union 569,International Brotherhood of Electrical Workers. 592DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDWE WILL NOTfail and refuse to apply to all ouremployees in the San Diego bargaining unit all theterms and conditions of the 1983-1986 agreementbetween the Association and Local 569.WE WILL NOT fail and refuse to supply Local332 with necessary and relevant information on re-quest.WE WILL NOT bypass Local591 (Stockton) andbargain directly or indirectly with the employees inthe Stockton bargaining unit for which Local 591is the exclusive bargaining representative.WE WILL NOT discharge or otherwise discrimi-nate against employees regarding to hire or tenureof employment or any other term or condition ofemployment for engaging in activities on behalf ofa labor organization or for engaging in activitiesprotected by Section 7 of the National Labor Rela-tions Act.WE WILL NOT in any other manner interferewith,restrain,or coerce you in the exercise of therights guaranteed you by Section 7 of the Act.WE WILL,on request,bargain collectively withIBEW Local 591 (Stockton) as the exclusive bar-gaining representative of all our employees em-ployed in the appropriate bargaining unit.WE WILL, on request, bargain collectively withIBEW Local 595 (Oakland)as the exclusive bar-gaining representative of all our employees em-ployed in the appropriate bargaining unit.WE WILL,on request,bargain with IBEW Local332 (San Jose) as the exclusive bargaining repre-sentative of all employees employed in the appro-priate bargaining unit.WE WILL,on request, bargain collectively withLocal 569,IBEW(San Diego)as the exclusive bar-gaining representative of all our employees em-ployed in the appropriatebargaining unit.WE WILL applythe terms and conditions of thecurrent collective-bargaining agreement to all ouremployees employed in the Oakland bargainingunit.WE WILL apply the terms and conditions of thecurrent collective-bargaining agreement to all ouremployees in the San Jose bargaining unit.WE WILL execute a copy of the 1983-1986agreement between the Association and Local 569.WE WILL apply the terms and conditions of the1983-1986 agreement between the Association andLocal 569 to all our employees in the San Diegobargaining unit.WE WILL furnish Local 332 with the requestedinformation necessary and relevant for its duties asexclusive bargaining representative.WE WILL offerall sign hanger and installer em-ployees terminated at the San Diego, Oakland, andSan Jose facilities in November 1983 immediateand full reinstatement to their former positions ofemployment or, if their former positions no longerexist,to substantially equivalent positions, withoutprejudice to their seniority or any rights and privi-leges previously enjoyed, and WE WILL make allthese employees whole for any loss of earningsthey may have suffered as a result of our discrimi-nation against them,with interest.WE WILL remove from our files any reference tothe termination of the San Diego,Oakland, andSan Jose sign hangers and installers in November1983, and notify them in writing that this has beendone and that evidence of their unlawful dis-charges will not be used as a basis for future per-sonnel action against them.WE WILL make whole,with interest,those em-ployees who were hired in San Diego and San Joseto replace bargaining unit employees terminated atthose facilities for any losses that they may havesuffered by reason of our failure and refusal tohonor the collective-bargaining agreements,includ-ing all contributions the Unions would have re-ceived in accordance with those agreements.AD-ART,INC.;ELECTRICAL PROD-UCTS CORPORATIONPatriciaM. Milowicki, Esq., Valerie Hardy-Mahoney, Esq.,andRobert Petering,Esq.,for theGeneral Counsel.Ronald Johnson,Esq.,of Stockton,California, for the Re-spondents.Sanford N. Nathan, Esq. (Neyhart, Anderson,Nussbaum,Reilly& Freitas),of San Francisco,California, forLocals591 and 595.Kathryn A.Sure,Esq. (Wylie,Blunt,McBride, & Jesinger),of San Jose,California, for Local 332.Lewis N. Levy, Esq. (Levy, Ansell &Goldman),of LosAngeles,California, for Local 569.DECISIONSTATEMENT OF THE CASEJAY R. POLLACK,Administrative Law Judge.Iheardthese consolidated cases in trial at Oakland, California,on various dates beginning May 8 and ending July 18and at San Diego, California, on July 31,1984. The casesarose as follows: International Brotherhood of ElectricalWorkers, Local Union No. 591 (Local 591 or the Stock-ton Local)and International Brotherhood of ElectricalWorkers. Local Union No. 595(Local 595 or the Oak-land Local) filed acharge inCase 32-CA-6047 on No-vember 9, 1983, againstAd-Art,Inc. (Respondent Ad-Art) and Electrical Products Corporation(RespondentEPC) (collectively Respondents). Thereafter, the Re-gional Director for Region 32 of the National Labor Re-lations Board issued a complaint and notice of hearingagainst Respondents on December 30, 1983, in Case 32-CA-6047.On January 9, 1984,International Brotherhoodof ElectricalWorkers, Local Union No. 332 (Local 332 AD-ART, INC.or the SanJose Local)filed a charge against Respond-ents in Case32-CA-6172. On February 27, 1984, the Re-gionalDirector issued anorderconsolidating cases,amended consolidated complaint,and notice of hearingagainst Respondents in Cases32-CA-6047 and 32-CA-6172.Meanwhile,Local Union569, International Broth-erhood of ElectricalWorkers (Local 569 or the SanDiego Local)filed an original charge and a first amend-ed charge against Respondents in Case 21-CA-22907, onJanuary 16 and March 1, 1984, respectively. On March8, 1984,the Acting Regional Directorfor Region 21 ofthe Board issued a complaint and notice of hearingagainstRespondents in Case 21-CA-22907. Thereafter,Case'21-CA-22907 wastransferredby theActing Gen-eral Counsel to Region 32 and renumberedCase 32-CA-6388.On April 30,1984, the Regional Director forRegion 32 issued an order consolidating all three casesfor hearing.'The complaint alleges in substance that RespondentAd-Art isan alter ego of Respondent EPC and that Re-spondents constitute a single business enterprise. Thecomplaint further alleges that Respondents violated Sec-tion 8(a)(5), (3), and(1) of the NationalLaborRelationsAct (the Act), by failingand refusingto apply thecollec-tive-bargaining agreements between Respondent EPCand the IBEWLocals 569, 595, and 332 tothe operationsof RespondentEPC, whichwere taken over by Re-spondentAd-Art on orabout November 30, 1983. Fur-ther, the complaint alleges that Respondents violated theAct by terminating employees represented by the threeIBEWlocals and by unilaterally reassigning the work ofthose employees prior to bargaining with the Oakland,San Jose,and San DiegoLocals.Regarding the StocktonLocal,the complaint alleges that Respondents engagedin violations of Section8(a)(5) by directlydealing withand threatening employees and by unilaterally changinga provision of the collective-bargaining agreement deal-ing with compensation for work performed outside thegeographicalterritoryof the StocktonLocal.Respond-ents contend thatAd-Art and EPCare entirely separatebusinesses and that Respondent EPC' sold its assets toAd-Art and wentout of theelectricalsign business. Fur-ther,Respondents deny the commission of any unfairlabor practices.Regarding the complaint allegations con-cerning the StocktonLocal,Respondents argued, at thehearing and in their posttrialbrief,that the Board shoulddefer to the grievance and arbitration provisions of theexisting collective-bargaining agreement.After the arbi-trator issued his decision,Respondents argued against de-ferral.All parties have been afforded full opportunity to par-ticipate,to introduce relevant evidence,to examine andcross-examine witnesses, and to filebriefs.Based on theentire record,2on the briefs filed on behalf of the parties,and on my observation of the demeanor of the witnesses,Imake the following'References to the complaint refer to both the consolidated complaintinCases 32-CA-6047 and 32-CA-6172 and the complaint in Case 32-CA-6388.Y On May 23,1984, 1 reopened the record to receive in evidence acopy of the arbitration decision.FINDINGS OFFACTAND CONCLUSIONS31. JURISDICTION593RespondentAd-Art isa California corporation with anoffice and principal place of business in Stockton, Cali-fornia,where it is engaged in the nonretail manufacture,sale, service,and installation of electrical signs.At all times material until November 30, 1983, Re-spondentEPC wasaCalifornia corporationwith anoffice and principal place of business in Oakland,Califor-nia,where it was engaged in the nonretail manufacture,sale, service,and installation of electrical signs.During the 12 months prior to the issuance of thecomplaint,RespondentsAd-Art andEPC, in the courseand conduct of their respective business operations, eachpurchased and received goods and services in excess of$50,000 directlyfrom suppliers located outside the Stateof California.The complaint alleges,Respondents admit,and I find that RespondentsAd-Art andEPC are eachan employer engaged in commerce within the meaningof Section 2(2), (6), and(7) of the Act.The complaint alleges, the answer admits, and I findthat IBEWLocals591, 595, 332, and 569 are each alabor organization within the meaning of Section 2(5) ofthe Act.II.THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundRespondentAd-Art hasbeen engaged in the businessof manufacturing,installing,and servicing electrical signssince at least1958.LouPapais is the president of Re-spondentAd-Art and the owner of 50percent of itsstock. John Papais,Lou's brother, is Ad-Art's secretary/-treasurer and the ownerof 25 percentof its stock. DanO'Leary is Ad Art's vice president and the owner of theremaining25 percentof its stock.L. Papais,J.Papais,and O'Leary holdthe same offices with RespondentEPC as they hold with Ad-Art. Further, the stock ofEPC is owned by L.Papais, J. Papais,and O'Leary inthe same percentagesas they own all the stock of Ad-Art.InMay 1978,L.Papais, J. Papais,andO'Learyformed EPC4for the purpose of acquiringthe Californiaassets of Federal Sign and SignalCorporation (Federal),a competitor of Ad-Art. From January 1979untilNo-vember 1983, Ad-Art and EPChad the following facili-ties in the following locations-3 The record consists of over 2600 transcript pages and over 500 exhib-its.The factual findings are based on the record as a whole and my ob-servation of the witnesses. Although these findings may not contain orrefer to all the evidence, all has been weighed and considered. The credi-bility resolutions have been derived from a review of the entire recordand exhibits, with due regard for the logic of probability, the demeanorof witnesses, and the teachingsof NLRBY.WaltonMfg.Co.,369 U.S.404, 408(1962)Regarding those witnesses testifying in contradiction tothe findings their testimony has been discredited, either as having been inconflictwith credited documentary or testimonial evidence or because itwas in and of itself incredible and unworthyof belief.In certain in-stances,Ihave set forth credibility findings.4 The original name of the corporation was Electrical Display Corpo-ration, but within a short period of time,the name was changed to EPC 594DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDAd-Art:Stockton:Main office and manufacturing plantplus sales, service, and installation.Sacramento: Sales, service, and installation office.Fresno: Sales, service, and installation office.Reno,NV: Sales, service,and installationoffice.Las Vegas, NV: Sales, service,and installationand light manufacturing plant.EPC:Oakland:Main office and manufacturing plantplus sales, service, and installation.Cucamonga:5Manufacturing plant and installa-tion.San Jose: Sales, service, and installation office.LosAngeles:Sales,service,and installationoffice.San Diego: Sales, service, and installation office.Regarding the Unions in this case, Ad-Art had a col-lective-bargaining agreement with Local 591 covering itsmanufacturing and sign installers at its Stockton location.Respondent EPC had an agreement with Local 595 cov-ering its sign installers at Oakland, an agreement withIBEW Local 2131 covering its Oakland manufacturingemployees, an agreement with Local 332 covering signinstallers at its San Jose facility, and an agreement withLocal 569 covering its San Diego sign installation em-ployees as part of a multiemployer association.During May 1983, Respondent EPC, in an attempt tocut expenses, consolidated management and accountingfunctions with Respondent Ad-Art. From May until No-vember 1983, the employees of Respondent EPC werepaid by checks drawn on an account of Respondent Ad-Art. In July 1983, Respondent EPC closed its manufac-turingplant in Oakland.6 In November 1983, RespondentEPC allegedly sold its assets to Ad-Art, including auto-mobiles, trucks,machinery, equipment, furniture, fix-tures, and leasehold improvements.At the time of the hearing, Ad-Art was operating asales facility at the former EPC Oakland office. EPC'ssalesmen were rehired by Ad-Art but the sign installersrepresented by Local 595 were terminated. RespondentAd-Art is installing signs in the San Francisco Bay Areaby using nonunion sign hangers operating out of itsStockton facility. In San Jose, the.office manager, artist,and salespeople were retained by Respondent Ad-Art.The installers represented by Local 332 were terminated.The installation work has been performed by nonunionpersonnel and by alleged subcontractors. In San Diego,the two installers were terminated and Respondent Ad-Art operatedon a nonunion basis untilMarch of 1984and thereafter performed the work with personnel fromitsCucamonga facility.Within this factual background, the complaint allegesthatRespondent Ad-Art is an alter ego of RespondentEPC and that Respondents constitute a single businessenterprise.The complaint further alleges that Respond-ents violated Section 8(a)(5), (3), and (1) of the Act byterminating the sign installers represented by the Oak-land, San Jose, and San Diego Locals and by refusing torecognize and abide by the terms of the collective-bar-gaining agreements between the Unions and RespondentEPC. The complaint also alleges that Respondents vio-lated the Act by reassigning the work of those bargain-ing unit employees without proper notice to and bargain-ingwith the Oakland, San Jose, and San Diego Locals.Further the complaint alleges that Respondents violatedSection 8(a)(5) and (1) of the Act by failing and refusingto furnish information to the San Jose Local regardingthe relationship between Respondents Ad-Art and EPC.During the time period when Respondents were trans-ferring the assets of EPC to Ad-Art, Respondents soughtcertain contract concessions from the Stockton Local sothat they could more economically perform work outsidethe geographic territory of the Stockton Local. Thecomplaint alleges that Respondents violated the Act bydirectly dealing with and threatening employees repre-sented by the Stockton Local and by unilaterally chang-ing the provision of the collective-bargaining agreementdealing with compensation for work performed outsidethe geographic territory of the Stockton Local. Respond-ents denied the commission of any unfair labor practicesand sought deferral of the Stockton matters to the arbi-tration process.7 Further, Respondents contend that theStockton Local agreed to amend the provisions of thecontract in exchange for a 50-cent-per-hour wage in-crease.8B. The Relationship Between the Companies1.The formation of EPC and its bargaining historyAs mentioned earlier, in May 1978 Respondent EPCwas formed to purchase the California assets of Federal.Shortly thereafter, Clifford R. (Bob) Allen, a vice presi-dent of Federal, was hired to manage EPC. AlthoughAllen was EPC's top official and aware of its contentionthat it was a separate company from Respondent Ad-Art, Allen testified that prior to working for Ad-Art hewas the vice president of Federal. After laughter fromthe audience, Allen amended his answer and testified thathe worked for EPC prior to being a vice president ofAd-Art.9 In addition to this admission, an offer of em-ployment which resulted in Allen's hire as general man-ager of EPC 'in 1978, indicated that Ad-Art, rather thanEPC, was Allen's employer.InMay 1978, Allen held a meeting with the formerFederal employees in Oakland and told the employeesthat Ad-Art had bought the facility. The former Federalsignhangerswere transferred to Ad-Art's facility inEmeryville and worked with the Ad-Art employees atthat facility until approximately January 1, 1979. Theemployees were carried on the payroll of Ad-Art. Inearly 1979, the sign hangers and installers consisting ofAd-Art and former Federal employees from EmeryvillesAlso referred to as Ontario.6RespondentEPC reachedan agreementwith Local 2131 coveringclosure ofthe manufacturingfacility and severance pay to the employees.7Respondents no longer seek deferral."The arbitrator decided this issue against Respondents.9Allen became a vice president of Ad-Art after that Company tookover EPC's operations. AD-ART, INC.were transferred to Oakland and became employees ofRespondent EPC.During the 6 months that the combined crew of signhangers operated in Emeryville,Federal's former Oak-landmanagerial,clerical,and sales employees becameEPC employees.However,the Oakland manufacturingplant was closed until negotiationswere concluded withIBEW Local 2131, a factory Local.The 1978 negotiations between EPC and Local 2131were conducted for the Companyby Allen.However,Allen was given instructions prior to the negotiations byL. Papais, and Allen kept L. Papais informed regardingthe progress of the negotiations.Allen reached tentativeagreementwith Local 2131and submitted the proposedagreement to L. Papais"with the full knowledge of theUnion that you needed to review,comment and approvebefore we finally agree."Allen testified that during ne-gotiationshe told Local 2131 that nothing could beagreed to without L. Papais' approval.10 Subsequently,Allen executed the agreement with Local 2131 coveringthe Oakland manufacturing facility.''At the time of the formation of EPC, Ad-Art's Emery-ville sign hangers, servicemen,and installers were repre-sented by the Oakland local pursuant to a contract effec-tive by its terms from July1, 1977, toJune 30, 1980. Inthe middle of 1978,Allen notified the Oakland local thatthe former Federal sign installers would be "merged"with the Ad-Art sign installers and movedto Ad-Art'sEmeryville location.While in Emeryville,the combinedgroup of employees were paid by Ad-Art under thetermsof the 1977-1980 bargaining agreement.In January1979,when the merged group was moved back to theOakland facility,EPC paid the employees under thetermsof the 1977-1980 agreement.InMarch 1980,Allen enteredinto negotiations withLocal 595 fora succeeding agreementto the 1977-1980contract.On September 22, 1980,Allen wrote L. Papaisabout the possibility of a strike and his plan to operateduring a strike.Allen asked L. Papais to let him know ifPapais disagreed with Allen's proposed course of action.Allen received no response from Papais.The strike ulti-mately settled and a collective-bargaining agreement wassigned byAllen effective from July1,1980, until June30, 1983.12In San Jose,Ad-Arthad a series of collective-bargain-ing agreementswith Local 332 prior to the formation ofEPC. The 1976-1979 agreement between Ad-Art andLocal 332 was applied to the EPC employees after theformationof EPC. In 1979, in response to the San JoseLocal's reopener letter,J.Papais notified the San JoseLocal thatAd-Art nolonger had employees in the San10 To the extent that L Papais and Allen testified that L.Papais didnot discuss the negotiations with Allen,their testimony is discredited1 i L. Papais also advised Allen concerning negotiations with IBEWLocal 477 regarding the Cucamonga manufacturing facility in 1979.12 The following described employees of Respondents(theOaklandunit) constitute a unit appropriate for the purposes of collective bargain-ing within the meaning of Sec 9(b) of the Act.All full-time and regular part-time journeymen and apprentice elec-trician sign hangers,including but not limited to sign installers andservicemen,employed by Respondents at their Oakland,Californiafacility;excluding all other employees,office clerical employees,guards,and supervisors as defined in the Act.595Jose area and that the employees had become employeesof EPC.J.Papais stated that"Bob Allen,our GeneralManager andVicePresident,will handle all present andfuture negotiations."Thereafter,Allen received a copyof Ad-Art's 1976-1979 agreement withthe San JoseLocal from J. Papais. J. Papais told Allen that Ad-Art'sattorney would receive a copy of the contract because"he advises us as to how to handle contract matters."Thereafter,Allen enteredinto negotiationswith Local332 for a succeeding agreement.During negotiations,Allen proposed,inter alia, a "company" health and wel-fare plan.The company plan proposed by Allen was thehealth and welfare plan then in effect in Sacramento, anAd-Art (not an EPC) facility. The 1979-1982 agreementsubsequently entered intoby EPCand the San JoseLocal did not contain a"company" health and welfareplan.In 1982,when the San JoseLocalsought to negotiatea succeeding agreement to the 1979-1982 agreement,Allen was not available.'3The San Jose Local ultimatelynegotiated with Ron Johnson,Ad-Art's attorney.14Afteran agreement was reached,the San JoseLocalsent the1982-1984 agreement to "Ad-Art a/k/a EPC"in Stock-ton for signature.15Theagreement was signed by J.Papais and indicated the employer as "Ad-Art, Inc." 16EPC began operating the former Federal branch officein San Diego in 1978. In 1980,Allen executed a collec-tive-bargainingagreementwithLocal 569 coveringEPC's sign hangers and installers in San Diego. Theagreement,effective by its terms from July 11, 1980,through July 10, 1983, was a multiemployer contractcovering the employer-members of the Electric Sign andLuminous Tube Industry Association of San DiegoCounty.' 7 The agreement, signed by Allen, indicated the"Allen was in Saudi Arabia working on a majorproject of Ad-Art'sat the Riyadh airport in Saudi Arabia.14 The union officials were told by Stan Benz,personnel director, thatJohnson had authority to sign an agreement on behalf of the Employer.is The following described employees of Respondents(the San Joseunit)constitute a unit appropriate for the purposes of collective bargain-ing within the meaning of Sec 9(b) of the ActAll full-time and regular part-time journeymen and apprentice elec-trician sign hangers,including but not limited to tube benders, shop-men, cleaners and servicemen,employed by Respondents at theirSan Jose, California facility; excluding all other employees,officeclerical employees,guards,and supervisors as defined in the Act16 Respondents contend that the name Ad-Art. Inc.was added after J.Papais signed the document.However,there is no credible evidence tosupport that contention.Jerry Cooper, Local 332's business representa-tive,credibly testified that he received the document with the designationalready on it. J. Papais didnot specificallydeny signing the document asreceived in evidence Further, J Papais similarly signed twoprior agree-ments withLocal 332 withthe employer identified as"Ad-Art.Inc andAd-Art."17 All employees employed by the employer-members of the ElectricSign and Luminous Tube IndustryAssociationof San Diego Countywho do the manufacturing,installing, alteration,dismantling,and con-necting of all electrical and luminous tube displays and neon illumination,including its auxiliary equipment and structures for the support thereof.including footings,as well as the wiring, assembly. service,and cleaningof all such displays,also those employees who bend,repair,and pumpluminous tubes used as conductorsof electricity;also those who do thehandling and installing of all glass and plastic fabrication,and includingall assembly of signs and electrical material during fabrication.includingthe loading of signs on trucks,operation of trucks,including any equip-ment necessary to the erection,installation. andmaintenanceof signs.Continued 596DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDemployer as "Ad-Art." Neither EPC nor Ad-Art with-drew from the multiemployer association. As will be dis-cussed in more detail, infra, in 1983, Ad-Art's personneldirector wrote the Unionstatingthat EPC was going outof business and therefore had no need to negotiate orexecute a succeeding bargaining agreement.2. Interrelationship of operationsAs mentioned earlier, the former Ad-Art and formerFederal employees commenced working as EPC employ-ees in Oakland in January 1979. The Ad-Art trucks andother rolling stock with the Ad-Art name and logo weretransferred from the Ad-Art Emeryville facility to theEPC Oakland location. An EPC logo was added to thetrucks and other rolling stock so that the Ad-Art nameand logo and EPC logo all appeared. The sign over thedoor to the facility bore the Ad-Art name and logo. Un-derneath the Ad-Art name in smaller letters was thename "Electrical Products Corporation." The telephoneat the facility was answered as "Ad-Art," "EPC," or"Ad-Art/EPC."The Oakland employees of EPC who had previouslyworked for Ad-Art continued to wear Ad-Art uniformsand caps while employed by EPC. The former Federalemployees did not wear uniforms. When the Oaklandemployees were issued employee identification cards in1980 and 1981, the cards bore a dual designation of Ad-Art and EPC.In 1981,EPC's employees began receivingpaychecks that had the Ad-Art name and logo in thebackground. In May 1983, EPC's employees began re-ceiving paychecks drawn on an Ad-Art account, whichpaychecks did not in any way indicate that EPC was thealleged employer.The EPC employees of San Jose occupied the samepremises they occupied as Ad-Art employees. The sameemployees-sign hangers, servicemen, office manager,foremen, salesmen, and artist-continued in their jobswithout a break in service. No one was hired or fired.The 1976-1979 collective-bargaining agreement then ineffectwas continued without interruption. The employ-ees continued to wear their Ad-Art uniforms.BeginninginDecember 1978 the San Jose employeesreceived EPC paychecks. In 1981, the EPC paychecksbore the name of Ad-Art and the Ad-Art logo in thebackground. From May 1983untilthe alleged closure ofthe San Jose facility, the employees received Ad-Artpaychecks.Beginningin 1982, the employees used com-pany identification cards that indicated the employer asAd-Art and EPC.EPC acquiredits initialactive accounts from the pur-chase of the Federal assets and from Ad-Art leases inSan Jose and the Bay Area. In 1980, Allen informed hisstaffmembers and department heads that "ElectricalProducts is responsible for maintaining EPC leases, Fed-eral leases and the Ad-Art leases in the Bay Area, LosAngeles, and San Diego." The lease agreements provid-ed that the sign company retained title to the signs. Thecustomer paid a monthly rental fee that included mainte-nance, service, taxes, insurance, and financing.When Federal sold its assets to EPC, the Federal signleaseswere part of the acquisition; EPC actually boughtFederal's interest in the leases and continued the mainte-nance on them. Ad-Art did not sell any of its leases inthe Bay Area or San Jose area to EPC; rather, Ad-Artmaintained title to the leases (and collected the monthlyrental fees from the signs), but "subcontracted" out themaintenance of these leases to EPC. Ad-Art did not payEPC for its services, but rather charged the amounts toan intracompany account.The salesmen of Ad-Art at its Emeryville locationtransferred to Oakland and became EPC employees in1979.Thesesalesmencontinued to service the sameactive accounts that they serviced prior to the transfer.The salesmen carried business cards, provided by EPC,which bore both the names of Ad-Art and EPC. Cus-tomer order forms often reflected the Ad-Art name, al-though the facility involved was the EPC Oakland facili-ty. In addition, EPC salesmen advertised Ad-Art custom-ers as their own when soliciting new business. In manyinstances, both Ad-Art and EPC represented themselvesas one company for advertising purposes. Further, EPCsalesmen signed contracts with parties indicating "Ad-Art/Electrical Products Corporation" as the sign compa-ny. EPC sales manager, Robert Ramsey, sold two jobs inSan Francisco in 1983 in which he indicated Ad-Art,Inc.was the seller of the signs.'8 According to Allen,Ramsey, although an EPC sales manager, continually"forgot that the operation was in Oakland and not Stock-ton."Even prior to the consolidation of April 1983, the op-erations of Respondents Ad-Art and EPC were greatlyinterrelated.As indicated earlier, after the formation ofEPC, Ad-Art closed its Emeryville operations (its onlysales and installation office in the San Francisco BayArea) and transferred a combined Ad-Art/EPC staff toEPC's Oakland facility. Thereafter, the Bay Area wasserviced by the Oakland facility and Ad-Art itself didnot maintainan office in that geographic area. Also fol-lowing the formation of EPC, Ad-Art ceased operating asales, service,and installationoffice in San Jose. The Ad-Art facility became an EPC facility and all the employ-eeswere transferred to the EPC payroll without anybreak in service. Ad-Art was the leasee of the premisesutilized by EPC in San Jose. However, EPC exercisedthe renewal option of the lease. There was nolease toEPC nor did Ad-Art sublet to EPC. Once EPC wasformed, Ad-Art did notmaintainoffices in the San Josearea.Although Ad-Art did notmaintainoffices in San Joseor the Bay Area, it continued to sell signs in those areas.These signs were installed by crews from EPC and on18 Ramsey testified that EPC and Ad-Art were two separate compa-tieing of tubing on racks and the blocking out of tubing; excluding allnies and that after 1978 he had no relationship with Ad-Art. Ramsey wasother employees, office clerical employees, professional employees,impeached by the testimony of credible witnesses and, more importantly,guards, and supervisors as defined in the Act constitutes a unit appropri-by documentary evidence and the testimony of his boss, Bob Allen. Ram-ate for the purposes of collective bargaining within the meaning of Sec.sey's testimony was so effectively impeached that it could not he left un-9(b) of the Act.mentioned. AD-ART, INC.some occasions by joint Ad-Art and EPC crews. Therewas also joint manufacture of signs between Ad-Art'splant in Stockton and EPC's facility in Oakland. Thecompanies billed each other for services performed;however, there was never any payment.The companiesmaintained an intracompany debt,but that debt wasnever paid,Aside from the wholesale transfer of employees at thetime EPC was starting up, there was little transfer of em-ployees until the alleged closing of EPC in the fall of1983.However,therewas substantial interchange ofmanagement personnel.As previously stated,Allen,EPC's general manager,left his EPC duties to manage ajob for Ad-Art in Saudi Arabia.' 9Allen is now a vicepresident of Ad-Art. Terry Long left Ad-Art to replaceAllen at EPC.At that time Long's salary was split be-tween Ad-Art and EPC.After several months,Long re-quested that he be paid by only one company to lowerhisFICA deductions.Long was then transferred toEPC's payroll and paid only by EPC, although Longcontinued to serve as assistant general sales manager forboth Ad-Art and EPC. After the alleged closure of EPC,Long became a vice president of Ad-Art.When Longtransferred to EPC,Bob Newman,an EPC salesman,was transferred to Ad-Art to replace Long.Lower level managers have also transferred betweenthe Companies.Ron Puksar,a supervisor for Ad-Art,had authority over EPC employees on a San Franciscojob that lasted from 1977 through 1981. Ih 1981,Puksarwas dropped from the Ad-Art payroll and placed on theEPC payroll the next day.Jackie Toschak,presently anoffice manager for Ad-Art,was transferred from Ad-Artto EPC'when EPC was first formed.In 1981 Toschakwas promoted to office manager of EPC's San Joseoffice.At the time of this promotion,O'Leary wrote hera congratulatory letter stating"Ad-Art is very fortunateto have a Jackie Artozqui Toschak."Toschak remainedthe officemanager of the San Jose office when itchanged from EPC to Ad-Art in 1983.Credit managers,accountants,and artists have also transferred betweenthe two corporations.During the period from 1979 to 1983,Ad-Art andEPC were held out to the public as a single entity. Thetelephone listing for EPC was as "AD-ART INC." or"AD ART ELECTRICAL PRODUCTS CORP." withan Ad-Art logo. The EPC employees wore Ad-Art uni-forms and had identification cards that indicated Ad-Art/Electrical Products Corp.as their employer. TheEPC salesmen carried business cards that indicated Ad-Art/Electrical Products Corp. as their employer. Furtherthe salesmen used contracts that identified their Compa-ny as Ad-Art/Electrical Products.The salesmen present-ed drawings and blueprints to customers that,inmanyinstances,identified the company as Ad-Art. In many in-stances licenses and permits obtained from Governmentagencies identifiedAd-Art/ElectricalProducts or Ad-Art as the contractor.19While Allen was working in Saudi Arabia,EPC% Oakland facilitycommenced working exclusively for that project.EPC's signs then weremanufactured by EPC's Cucamonga facility and Ad-Art's Stockton facili-ty597Signs manufactured in Ad-Art's Stockton facility wereshipped to EPC's Oakland facility approximately once aweek. The bills of lading identified the destination as"Ad-Art,San Jose"and "Ad-Art Oakland."Intracom-pany memos sent to Ad-Art offices were also sent toEPC offices and on many occasions referred to EPC fa-cilities as Ad-Art facilities.EPC utilized forms that iden-tified the Company as Ad-Art/Electrical Products Cor-poration.At times when EPC sign hangers and installers in Oak-land or San Jose were hanging signs, Ad-Art employeesfrom Stockton were sent into the area to help with thework.Conversely,when Ad-Art employees were hang-ing signs, EPC employees were sent into the Stocktonarea to help perform the work.On several occasions,EPC employees would start jobs and subsequently Ad-Art employees from Stockton would finish the job. Onnumerous occasions,Ad-Art and EPC crews workedside by side on jobs installing or repairing signs.Some ofthese mixed jobs are explained by the fact that EPC hada 115-foot boom truck.Ad-Art had no similar piece ofequipment and, thus, would utilize the EPC equipmentand its two-man crew when the need for such equipmentarose.The crew of EPC's 115-foot boom truck,on occa-sion,received supervision directly from Ad-Art's, ratherthan EPC's, supervisors.Customers of EPC on occasions made their checkspayable to "Ad-Art"or "Ad-Art Electric."On one oc-casion,EPC performed work for a customer in SanDiego in return for satisfaction of a debt owed to thatcustomer by Ad-Art.As previously mentioned, EPCsalesmen,including Sales Manager Ramsey,sold signs tocustomers on contracts indicating that Ad-Art was theseller.It is not clear whether the payment on such con-tracts went to Ad-Art or to EPC.As indicated earlier,Ad-Art and EPC billed eachother for services performed.Payment was never madefor such services,however.The amounts were recordedin a ledger under"intra-company debt."At the time ofthe alleged closure of EPC, EPC was in debt to Ad-Art.Since the close of EPC, Ad-Art has been in debt toEPC, but no payments have been made and no interesthas been charged.3.The consolidation of Ad-Art and EPCInApril 1983,Ad-Art and EPC consolidated certainmanagement functions.Respondent offered in evidence a"Management Agreement"datedApril 26, 1983, be-tween EPC and Ad-Art.E° The agreement provided thatAd-Art shall provide"all accounting,bookkeeping, andother services related to the administration of the ac-counting functions of EPC arising in the ordinary courseof business,including therein the collection of funds dueEPC and the administration and payment of payablesand payroll of EPC personnel."Under the agreementEPC agreed to pay Ad-Art $46,400 a month for suchservices.21This price was arrived at by L. Papais by20 The agreement was signed by L. Papais,J.Papais,and O'Leary.Each officer signed on behalf of both Companies.21The services were not paid for, but were charged to the mtracom-pany debt 598DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDtaking EPC's accounting costs and administration costsand deducting 20 percent. The consolidation of Apriland May 1983 can best be explained by Respondent'spayment of the debt incurred in the formation of EPC.The creditors of EPC, who lent Respondents the capitaltopurchase the Federal assets, demanded that EPCassets not be merged with those of Ad-Art. The purposeof this demand was to prevent the claims of EPC credi-tors from being subordinate to the claims of Ad-Artcreditors.This debt was retired in 1983, however. ThusinApril 1983, Respondents were free to consolidate op-erations and save money as a result of the elimination ofthe duplication of certain functions.Thereafter, on May 25, 1983, L. Papais sent a memo-randum to all employees stating that "because of therecent consolidation of Ad-Art and Electrical Products,aCentral Control Department has been established tocentralize all of the company's job processing activities,including estimating, engineering, job checking and co-ordinating."RogerWilkerson, an EPC manager, wasplaced in charge of the new corporate central control atAd-Art's Stockton facility.From May 1983 until their termination, EPC employ-ees were paid by checks drawn on an Ad-Art account.Further, the 1983 W-2 forms for EPC employees showedAd-Art as their employer for that entire year.In April 1983, Ad-Art's credit manager advised all Ad-Art and EPC offices that all contracts, security agree-ments,leaseagreements,maintenance agreements, andletter contracts"must bear the name AD-ART SIGNS,INC., and no other firm."As will be discussed in more detail below on Novem-ber 30, 1983, EPC sold to Ad-Art all itsassets,includingautomobiles and trucks, machinery, equipment, furniture,fixtures,and leasehold improvements, for their bookvalue.Ad-Art allegedly paid the purchase price by can-celing EPC's debt to Ad-Art,assumingEPC's debts, andincurring a debt to EPC for the remainder of the pur-chase price. EPC is still in existence and is leasing itsOakland facility to Ad-Art. The rent is added to the debtfrom the alleged sale. Financing costs were avoided byhaving EPC lease to Ad-Art rather than sell the Oaklandfacility.No payment has been made and no interest hasbeen charged. In fact, Ad-Art's debt has continued torisebecause the Oakland rent has not been paid, butsimply added to the intracompany debt. According toRespondents, the price for the sale was negotiated by L.Papais,who represented both Ad-Art and EPC in thenegotiations.4.Common managementAs indicatedearlier,L. Papais, president, was the chiefmanagementofficialof both Companies. Although Re-spondent contends that Allen ran EPC and Papais hadlittle to do with EPC, the evidence does not support thiscontention. L. Papais visited EPC's Oakland facility toconfer with EPC'smanagementstaff once or twice amonth. Further EPC'smanagementstaff would confer inStockton with L. Papais once or twice a month. In May1982,Allen went to Saudi Arabia to supervise a majorAd-Art project. Thereafter, L. Papais' visits with EPC'smanagementinOakland increased.L. Papais also made personnel decisions for both com-panies. In 1979, L. Papais transferred employees from an-other of his companies to EPC's Oakland office. In 1982,L. Papais transferred Allen to Ad-Art's project in SaudiArabia and transferred Terry Long, an Ad-Art manager,to replace Allen as EPC's generalmanager.22L. Papaisreplaced Long at Ad-Art by transferring an EPC em-ployee to Ad-Art. In 1983, L. Papais moved an EPCplant managerfrom Cucamonga to Stockton to head the"CentralControlDepartment."23When that managersubsequently leftAd-Art. L. Papais replaced him bytransferringa managerfrom EPC's Oakland plant to Ad-Art in Stockton.L. Papais purchasedinsurancefor both Ad-Art andEPC under a master policy. The purpose of such a jointpurchase was to reduce theinsurancepremiums. All bill-ing and insurancepremium payments were handled outof Ad-Art's Stockton office. This centralization of insur-ance mattersresulted on one occasion in L. Papais usingEPC's premium money, without the knowledge of Allen,EPC's generalmanager,to pay insurance obligations ofAd-Art. L. Papais also established policies and proce-dures regarding hiring that were applicable to both Com-panies. In 1980, L. Papais changed the lease commissionpayments for both Ad-Art and EPCsalesmen and, inJune 1983, changed the entire leasing system for bothCompanies. L. Papais approved any special financial ar-rangementsfor salesmen of both Companies.In September 1983, L. Papais negotiated with Local595 (Oakland) over EPC's intended closure and the pos-sibility ofan agreementwith Ad-Art if Local 595 wouldagreeto the Local 591 (Stockton) wagerate.L. Papaisnegotiatedwith Local 591 in October 1983 over modifi-cationsto the 1982-1984 collective-bargaining agreementcovering Stockton employees.John Papaiswas incharge ofengineeringproductionand installation.Although J. Papais testified that he"knew nothing" about the EPC operation, that testimonyisoverwhelmed by record evidence that J.Papais wasregularly apprised of EPC's engineering,production, andinstallation.EPC salesmen would directly contact J.Papaisto ascertain delivery dates for theirsigns.J.Papaiswas contacted wheneversigns calledfor specialtyparts.In 1981,Allen notified J. Papais of a change in ex-penditures and of areorganizationof the office. In 1982,J.Papais was notified of the changes in EPC departmentheads.In 1983,J.Papaisissued a memoaddressed to theart department at all Ad-Art and EPC locationsdealingwith specificinstructionson "facereplacements" onsigns.Ted Johnson,an installationforeman for EPC, testifiedthat he reported to Dennis Livengood, Oakland'splantmanager.Livengood in turn reportedto J. Papais inStockton approximately twicea month.On many occa-22 It is unclear who paid Allen's salary while he worked on the projectinSaudi Arabia. At one point Allen testified that he was still paid byEPC while working in Saudi Arabia and at another point Allen testifiedthat the Saudi Arabia joint venture paid his salary. There was no pay-ment to EPC for the utilization of Allen's services.23 The Central Control Department was established in 1983 to central-ize all job processes, activities, including estimations, engineering, jobchecking, and coordinating for both EPC and Ad-Art. AD-ART, INC.sions Johnson's supervisors would tell him that they hadto check withJ.Papais regarding a matter of schedulingor expenditures.J.Papais coordinatedthe purchase oftrucksfor both Ad-Art and EPC.Prior to1983, J.Papais visited the EPC facilities aboutonce a month.Starting in mid-1983, J.Papais began visit-ing the EPCplants on aweeklybasis.Inmid-1983, J.Papais told Ted Johnson that Johnson was to call him inStockton twice a week regarding service and installation.Ted Johnson did as he was instructed and directly re-ported toJ.Papais on matters related to scheduling andexpenditures.Dan O'Leary wasthe general sales manager.24Allenreported toO'Leary regardinggeneral sales matters, dis-cipline of salesmen,and salesmen'sexpenses.In June1979,O'Leary sent Allen a memothat stated,inter alia,"as General Manager you are doing an outstanding jobin servicing the Sales Department and, fortunately forAd-Art your 'sales oriented' approach permeates the en-vironment at the Oakland operations."In 1982,O'Leary hired Terry Longas executive vicepresident and general sales manager ofAd-Art.Long'sresponsibilities included overseeing the sales operationsof both Ad-Art and EPC, including visits to the facili-ties, sales meetings, and sales training programs.O'Learywas notified by Ramsey,EPC's sales manager, of allhires and terminations in the sales force.Allen reportedto O'Leary on EPC's salesmen's expenses and their out-standing advances.O'Learyset the rulesfor EPC sales-men and on one occasion dischargedan EPCsalesman.O'Leary laterinformedAllen of thisaction.After beingtransferred from O'Leary'sassistant salesmanager toEPC'sgeneral manager,Long continued to consult withO'Leary regardingEPC's sales.5.Control oflabor relationsStan Benz was employedby Ad-Art in 1981 asits per-sonnel and insurance director.Benz' responsibility en-compassed"all corporateactivitypertaining to personneland insurance matters."In this capacity,Benz preparedcommon vacation and holiday personnel policies for bothEPC and Ad-Art.Benz administered the corporatehealth,life, and disability insurance policies that coveredemployeesof EPC and Ad-Art.In 1982,Benz accompa-nied Ron Johnson,attorney for EPC andAd-Art '25 innegotiationswith Local332 (San Jose). Benz observedwhile Johnson negotiated the agreement that was subse-quently signed by J. Papais.InNovember 1983, James Meyland,a successor toBenz as personnel director,sent noticeof EPC's closureto Local 595 (Oakland)and Local 332 (San Jose) and24 O'Leary was not called to testify in this proceeding.26 Johnson testified that he was general counsel forAd-Art.Accordingto Johnson,he has an outside service arrangement as well as an adminis-trative arrangement with Ad-Art: "I get paid on a retainer basis for prac-ticing law over the labor relations,and I get a salary in reference to ad-ministrative function,prime, is the credit area,because I have experiencein there"Johnson testified that he is both an employee of Ad-Art and anindependent contractor His office is maintained at Ad-Art's Stockton fa-cility and Ad-Art pays for his secretarial support.Johnson claimed to beon retainer to EPC.However,he received payment from Ad-Art and notEPC Presumably,the amount of services to EPC was charged to the in-tracompany debt599sent termination letterstoEPC employees.Meylandsigned these lettersasEPC's"PersonnelDirector." Inthis proceeding,Respondents contended that Benz andMeyland had no authority to act on behalfof EPC. Mey-land testified that hewas notEPC's personnel director,but only Ad-Art'spersonnel director.Meyland is notcredited on this point. Meyland attended a meeting withJohnsonon November 17, 1983,atwhich they allegedlynegotiatedwith Local 332 over theintended closure ofEPC'sSan Josefacility.Meyland also attended withJohnson a bargaining session on November22, 1983, atLocal 595's office inOakland.At thismeeting Johnson,although claiming he was only representingEPC, statedthatAd-Art wouldsign an agreementwith the Oaklandlocal if it would agree to the same wage rateprovidedfor in theAd-Artcollective-bargaining agreement withthe Stocktonlocal.Aspreviously stated,L. Papais hasparticipated in negotiationsfor both EPC and Ad-Artand J.Papais has signed bargaining agreementsfor bothCompanies.During the period from1979 to 1983, EPC used em-ployment application forms that boretheAd-Art logoand indicatedthe Company as Ad-Art Electrical Prod-ucts Corporation.Further,EPC employees were evaluat-ed on performance review forms that borethe Ad-Artlogo and identified the employeras Ad-Art. Asindicatedearlier, employeesof EPC received checkswith the Ad-Art logoin the background untilMay 1983 when theybegan receivingchecksdrawnon an Ad-Art account.In January 1983, Benz drafted a holidaypay policycoveringboth Ad-Art and EPCemployees.After somecommentsby L. Papais,Benz signed a holiday paypolicy in February 1983 that was distributedto both Ad-Art and EPC offices.In April 1983 Benz worked on amaternity leave policy for EPC employees.Benz alsoprepared a memo on safety policiesfor Ad-Art and EPCemployees in 1983.A memo announcing a policy regard-ing expensemoney forinstallation foremen was issued byJ.Papais in August 1983 and wasdirected to both Ad-Art and EPCemployees.Although directed to both Ad-Art and EPCemployees,J.Papais' memo identified theCompany asAd-Art.Ad-Art's Stockton personnel office and L. Papais re-viewed recommendations for employee raises made byEPC supervisors.One employeeat EPC'sOakland facili-ty was twice denied a recommendedraise by L.Papais.As indicatedearlier,Ad-Art hadmaster policies forhealth,life,disability,workman'scompensation, andcomprehensive general liability insurance,which policiescovered bothAd-Art andEPC employees.C. The Alleged Unfair Labor Practices1.Events in Oakland prior tothe alleged salePrior to the July 1, 1983 expiration of its collective-bargaining agreementwith EPC, Local 595 (Oakland)wrote a reopener letter to EPC with proper notices tothe FederalMediationand State Conciliation Services.On June 9, Thomas Sweeney, Local 595'sbusiness man-ager,and SanfordNathan, the Union'sattorney,metwith Ron Johnson, attorney, and Jim Herman, then Ad- 600DECISIONSOF THE NATIONALLABOR RELATIONS BOARDArt'spersonnel manager,at Local 595's officeto discussa succeeding agreement.Sweeney asked if Johnson hadsomething in writing authorizing him torepresent EPC.Johnson said he was not there to negotiate,but simply toinform the Union that EPC was consideringclosing itsplant.Johnson saidthe Company wouldsoon close sothatitmade no sense toenter intoa new agreement.Sweeney asked Johnson why EPC wasclosing and askedfor the Company's position in writing.Johnson promisedto give a position in writingbut neverdid.26 Sweeneyasked what would happen to thesign installation work ifEPC closeditsOaklandfacility.Sweeney said if theplant closed andAd-Art triedto use its installers fromoutside Alameda County, the employeeswouldstillhaveto be paid the local wage rate.27Nathantook the posi-tion that Ad-Art and EPC were oneand the same. John-son said hewas there only on behalf of EPC. If theUnion wouldagree to a wage rate similar to that paid inStockton, however, Ad-Art would considersigning anagreementwith the Union.28On August8 or 11, the same parties met again to dis-cuss EPC's intentions.Johnsonsaid he was meeting withtheUnionbecauseithad filedunfair laborpracticecharges.Johnson said thecompany wasclosing in a fewweeksand thereforethere was no reason to negotiate anagreement.Nathan and Sweeney askedwhat wouldhappen tothe installationwork. Johnson said that "Ad-Art has thecustomersand that Ad-Art justsubcontract-ed the work to the EPC people." Johnsonsaid he wasthere on behalf of EPC butwould thinkabout Ad-Art ifa favorablewage ratecould be worked out. At the endof the meeting,Nathan askedJohnson what the problemwas and Johnson answered that it was the wage rate.Nathan said thatif the Companysent employees fromStockton it would not save moneybecause under theStockton agreement the employees would be paid thehigher rate.Johnson answered that the Company couldsend nonunion people or subcontractthe work.Nathanproposed that the parties attempt to negotiate a newwage rate to make itcost effective for the Company tooperate inOakland. Johnsonsaid he would not negotiate,but Ad-Art would agreeto a contractwith the Stocktonwage rate.On September 12, Sweeney and Nathanmet withJohnson andL. PapaisinOakland.The Company tookthe positionthatitwas about to go out of business in 60daysor less and would agreeto a contract for 60 days.The Union asked fora I-year agreement and an under-standingabout whatwas going to happen to the installa-tionwork.Nathan attempted,withoutsuccess, to get acommitmentthat the Company would honorthe agree-ment if eitherEPC or Ad-Artcontinued to operate in29 During this meeting Sweeney advised Johnson of some fringe bene-fit delinquencies.Johnson claimed to know nothing about the delinquen-cies and said he would look into the matter.21 The collective-bargaining agreements in Stockton,Oakland,and SanJose all provided that if employees worked outside the geographic juris-diction of their local union they would be paid the local rate or theirown contract rate, whichever was higher.29 The Stockton wage rate was substantially lower than the wage ratepaid under the Oakland and San Jose bargaining agreements.theOakland local's jurisdiction.No agreement wasreached at this meeting.On September 14, Nathan spoke on the telephone withL. Papais and Johnson but no agreement was reached. Afew days later,Nathan called Johnson and said that theUnion accepted the Company's offer of a 1-year contractand a 50-cent-an-hour increase in fringe benefits. TheUnion would forgo a commitment on Ad-Art's part andleave open the question of whether Ad-Art and EPCwere a single employer.According to Nathan, "Weagreed to disagree"over whether the two Companieswere a single employer.29 Johnson said he would haveto talk the matter over with L.Papais.On September 17,Johnson told Nathan that the Company would no longeragree to the 50-cent-an-hour increase.On September 20, the Oakland employees went onstrike.The next day the Union and EPC agreed to a 1-year contract extension and the 50-cent-a-hour increasein fringes.The agreement was signed on behalf of EPCby L. Papais.Respondent did not contact Local 595about the closure again until November 1983.2.Eventsin Stocktonprior tothe alleged saleOn October 18, Wayne Livingston,business agent forLocal 591 (Stockton),received a call from Nick Amo,Ad-Art's installationsupervisor,tellinghim that theCompany wasgoing to hire"some non-union sign hang-ers to workoutside the area."30Amo told LivingstonthatL.Papaiswas attempting to reach an agreementwith the IBEWInternationalUnion that would allowless expensive movement of sign hangers.Three dayslater,Amo called Livingstonand told him that "Papaishad hired two non-union hangers and intended to keepthem non-union."On October 25, Local 595 filed agrievancewith Ad-Art, protesting the use ofthe non-union installers.On October18,Respondents sent the Stockton local aletter requesting a meeting to discussarticleV,section11 of the collective-bargaining agreement.Thatsectionprovidedthat the employees working outsidethe geo-graphic areasof the Stocktonlocalwould be paid thelocal wage rate if that rate was higher than the Stocktonwage rate.31The Union did not reply to this letter. On29 Johnson did not deny this testimony by Nathanso The followingdescribed employees of Respondents(the Stocktonunit) constitute a unit appropriate for the purposes of collective bargain-ing within the meaning of Sec 9(b) of the Act:All full-time and regular part-time journeymen and apprentice pro-duction and maintenance employees, including,but not limited to,aluminum fabricators,assemblymen,loaders,haulers,painters,plasticfabricators,layout and pattern workers,metal fabricators, glassworkers,plant and equipment maintenance workers,diemakers,warehouse shipping and receiving workers,janitors,and journeymenand apprentice electrician sign hangers,including but not limited to,sign installers and servicemen,employed by Respondents at theirStockton, California facility;excluding all other employees,officeclerical employees,guards,and supervisors as defined in the Actti Art. V, sec.11 of the Stockton bargaining agreement provides:On electrical sign work outside the jurisdiction as set forth in thisAgreement, employees must conform and abide with the workingconditions and shall receive the wage scalesas set forthin that juris-diction.Men shall not,however,be required to accept a lower rateof pay when covered in this Agreement,while working in anotherContinued AD-ART, INC.October 26,L.Papais called a meetingof Ad-Art'sStockton installation employees.Don Howe,Local 595'sshop steward,attempted to obtain Livingston's attend-ance at the meeting,but Livingston was unable to attendon such short notice.Present at the meeting were Howe,three or four sign installers,Ron Johnson,Meyland,Amo, and L.Papais.AlthoughJohnson stated that nego-tiations should not take place without Livingston, L.Papais told the installers that he could not afford to paythe higher wage rates for work out of their geographicjurisdiction and that some sort of resolution had to bereached.Another meeting was scheduled for a- -timewhen Livingston and the other sign installers could bepresent.On October28, Livingston,Howe,and seven installersmet with L.Papais,Meyland,and Amo.L. Papais toldthe employees that there was not much work in Stock-ton and offered the employees 25 cents an hour morewhen performing work outsideof Local 591's jurisdic-tion.Papais said that if the employees did not accept hisoffer theywould be looking for another job becausetheirwork would be doneby others.One installationemployee respondedthat Ad-Art had offereda $1.50 in-crease in negotiations the previous summer.Papais re-plied that he could not give them $1.50.The employerrepresentatives left the room and the employees cau-cused.The employees were told by Livingston andHowe that the contract could not be changed.The em-ployees proposed accepting 50 cents an hour presumablyfor meal money while,on the road,although they had nointention of giving the Company anything in return.When the employer representatives returned,an employ-ee told L.Papais that the.employees would take the 50cents an hour if something could be done.L. Papais re-plied he would pay 50 cents an hour.As the meetingwas ending,L. Papais told Livingston that he wanted aletterof understanding.Livingston replied that he"wasn'tchanging the agreement....I'm not going topull the security clause or anythingelse." L.Papais saidthen there was no deal.Livingston answered that therewas no deal.L. Papais said that the employees better belooking for another job.Livingston reiterated that therewas no deal.L. Papais instructed Meyland to send a letter of under-standing to Livingston.The letter, dated October 31,stated that the Union had agreed to delete article V, sec-tion 11 from the collective-bargaining agreement in ex-change for a wage increase of 50 cents an hour.32Liv-jurisdiction.Unless there is a reciprocalunderstandingbetween ad-joining Local Unions on travelingsign crews,employees shall notifythe Business Manager'soffice where work is to be performed, beforegoing to workin such areas.When Local Union 591 sign men areavailable, outside chops shall not sendmore than one (1) man pertruck, to work in Local 591 jurisdiction.32 Theusualprocedure was for the Union to prepare a letter of under-standingif any addendum or modification was reached I draw the infer-ence thatL. Papais varied from the usual procedure because he knewthatLivingston had not agreed to deletion of art. V, sec 11. In fact, art.V, sec. I I had not been specificallymentioned at themeeting of October28.Livingston was under the impressionthatL. Papais wanted him todelete the union-secunty provision.601ingston did not sign the agreement and protested the im-plementation of the agreement to Ron Johnson whenLivingston first learned of it in early November.Johnsonsaid that if there was no deal,the employees would haveto return the extra 50 cents an hour and Livingstonagreed that something would have to be done.Living-ston then told the employees to put aside some moneysince they would likely have to return the extra 50 centsan hour.In early November,L. Papais approached Howe andsaid that there had been an agreement.Howe replied thatthe 50-cent-an-hour increase had been discussed but noagreement had been reached.Respondents implementedthe 50-cent-an-hour increase on October 31 and had beenpaying that wage rate at least to the time of the unfairlabor practice hearing.On October 25, 1983,Local 591 filed a grievanceagainst Ad-Art based on the presence of nonunion signhangers at Ad-Art's Stockton facility. On December 5,1983, Local 591 filed another grievance against Ad-Art,based on Ad-Art's October 26 meeting with employeesat the Stockton plant and its October 31 deletion of arti-cleV, section 11 from the collective-bargaining agree-ment.On April 2 and June 5,1984, Respondents and Local591 arbitrated the two grievances.The issues before thearbitratorwere(1)whether Ad-Art violated the union-security clause,article II, section 3, by hiring nonunionemployees without giving Local 591 the opportunity torefer them,failing to inform these new nonunion employ-ees of their obligation to join Local 591, and failing tocompensate them according to the Local 591 contract,including its article V, section 11; (2) whether Ad-Artviolated the contract's union recognition clause,articleII, section 3, and its grievance procedure, by conductingthe October 26, 1983 meeting with the employees in theabsence of a Local 591 business representative; and (3)whether the two grievances were properly before the ar-bitrator in accordance with section 2-A of the timelinessprovision.On April 12,1985,Donald H. Wollett,arbitrator,issued his decision finding that Ad-Art violated the con-tract in several respects including article V, section 11.Regarding the October 26 meeting,the arbitrator foundthat the grievance was untimely and, therefore, he didnot reach the merits of that issue.3.The allegedclose of businessa.Events in OaklandOn November 22, 1983,a meeting was held at Local595's offices to discuss the imminent closing of EPC'sOakland office.33Present for the employer were RonJohnson and Meyland.The Union was represented byNathan and Sweeney.Livingston of Local 591(Stock-ton) was also present.Johnson told the union representa-tives that EPC was closing its doors on November 30.Johnson said the Company was closing its doors in Oak-99 The Oaklandmanufacturingfacility had already reached a closureagreement with themanufacturing local union. 602DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDland, San Jose,and San Diego, but would maintain thefacility in Cucamonga.The Cucamongafacilitywould bean Ad-Art facilityhaving a collective-bargaining agree-ment with IBEW Local477. Nathansaid thatLocal 595was also willing to negotiate,but he requested to see theCompany's books. Johnson offered EPC's books butNathansaid if EPCwas closing down,itwasAd-Art'sbooks that he needed to see.On November 27, a help-wanted advertisement wasrun by Ad-Art in an Oakland newspaper,soliciting "signinstallers/electricians" to apply for work atRespondent'sOakland facility.On November30,Meyland sent lettersto Local 595and to theEPC employeesinforming themthat the facilitywas closed and the employees were ter-minated.The salesand officepersonnel were transferredto Ad-Art's payroll.Following the alleged closureof the Oaklandfacility,Ad-Art beganutilizing nonunion installersfrom Stocktonto perform workin the geographic area formerly serv-iced by theOakland facility.These nonunion installerswere givenwork orderseach Monday morning by Amo,Ad-Art's installation supervisor, and assignedwork for aweek.EachMondaythey would reportthe time spentand expenses for the preceding week and receive workordersfor the followingweek. If the workwas complet-ed in less than a week,the employees called Amo inStockton for additional orders.Tom Reid, a former Ad-Art employee,testified that hewas instructedby Amo to call Dick Robillard at theOakland facility for his additionalworkorders.Robillardhad been EPC'sOakland plant superintendent and hadbeen transferredto the Ad-Art payrollon December 1.Reid picked up material and work ordersfromRobillard.Whileon jobs in the BayArea,Reid received materialsboth fromStockton and Oakland.After his first 2 weeksof employment,Reid's only contact with the Stocktonfacilitywas his Monday morning dispatch.Thereafter hereported to Robillard on a daily basis by telephone andvisited the Oaklandofficeat leasttwicea week.Reid tes-tified thathe wastold by Amoand Robillard that "itwas illegal for him [Reid] to be at the Oakland plant andthat he would be in troublewith 'the Union'if he wereever caught there."During the last week of January1984, Reid wastold byRobillard that he could no longervisit the Oakland facility and that Reid would have totelephone for orders and meet Robillard away from theOakland office.Robillard then delivered materials toReid at places other than the Oaklandoffice.During the10 months Reid worked for Respondent,he worked onover 100 jobsin the Bay Area.Those jobswere for cus-tomersfor whom EPC's employees had previously per-formed work.Reid alsoperformed work in theSan Josearea for customersfor whom EPC's employeeshad pre-viously performed work.Finally,Reid testified that after he wasemployed byAd-Art fora month,and had been "hassled"by unionemployees in Stockton and in thefield, he asked Amo ifhe were going to be allowed to join theUnion. Amo an-swered that"John and LouPapais would not allow anon-union sign hanger intothe Union."34Following the terminationof EPC'sOaklandemploy-ees,Ad-Art performedinstallationwork in thegeograph-ic area previously servicedby Local 595sign hangers.Thiswork wasperformedby nonunion hangers such asReid.The Oakland officestaff-estimators,artists, coor-dinators,salesmen,and secretaries-were transferred totheAd-Art payroll.Ramsey, firstan Ad-Art salesman,then EPC's sales manager,and now againan Ad-Artsalesman,testified that afterEPC's closurehe told all hisclients that there would be no change in the operationand that it would be the "same location, just a differentname."AlthoughRespondentscontend in this proceed-ing that theyhaveno installation service atthe Oaklandfacility, theyadvertised in January 1984 in a trade jour-nal that Ad-Art had eightsuch locationsthatof necessityincludestwo former EPC facilities(Oakland and SanJose).As late asFebruary1984,Respondents were ad-vertising for sign service personnelto apply for work atthe Oakland facility.b.Events inSan JoseOn November 4, 1983,Meyland sent a letterto JerryCooper, Local 332's business agent,identifying himself asEPC'spersonnel manager and informingLocal 332 thatEPC wasgoing to "cease operations in San Jose."CoopercalledMeyland and arranged a meeting for No-vember 17 atSan Jose.On that date, Meyland, RonJohnson,Cooper, and Dick Conway,a business agent forLocal 332,met to discuss the intended closure.Johnsonsaid that EPC wouldclose its doorseffectiveNovember30.Cooperasked how that affected the San Jose oper-ation becauseLocal 332'scontractwas with Ad-Art.Johnson questionedthat fact and Cooperproduced thecontract showing the employer asAd-Art.Johnson saidhe was not negotiating on behalfof Ad-Art. Johnsontold Cooper that Ad-Art intended to keep the San Josesales office in operation,but would not need installationemployees.He said installation would probably be per-formed byemployees brought infrom Ad-Art'sStocktonplant. Johnson said that the San Jose employees shouldapply for work at theStockton location.The meetingended withCoopersaying he would contact theUnion'slawyer todeterminehow to proceed withthismatter.On November30,Meyland sent a letterto Local 332and EPC'sSan Jose employees advising them that theSan Josefacilitywas closed and the employees terminat-ed.Thesalesand officepersonnelwere transferred tothe Ad-Art payrolland continuedto workat the samelocation.Notwithstanding Respondents' contention that it hadno longer maintained a service and installation facility inSan Jose,but only asales office,the evidence shows thatfollowing the alleged closure,Respondents performedsign service and installation work on almost a daily basis.34 Amo denied baying that the Papaises would not allow a nonunionsign hanger into the Union.Amo testified that he told Reid that therewere not any openings and that he told Reid that he could probably be aunion member one day I find Reid to be a much more credible witnessthan Amo and,therefore. I credit Reid'% testimony over Amo's denial.. AD-ART, INC.Thiswork wasperformedby nonunion personnel and analleged subcontractor who utilized the same equipmentpreviously used by the terminated EPC employees.35 Intheir posttrialbrief,Respondents allege that the San Josefacilitywas closed after the instant hearing ended.c.Events in San DiegoAs previouslyindicated,Local 569 (San Diego) had acontract with the Electric Sign and LuminousTube In-dustry ofSan Diego(the Association)that covered, interalia,EPC's sign hangers at San Diego.The contract indi-cated that the employerwas Ad-Art. OnMay 8, 1983,Local 569sent a noticeto EPC's San Diegofacility ofthe termination of the 1980-1983 agreement and request-ing negotiations for a successor agreement.Neither Ad-Art nor EPCresponded.On June 10, the Unionsent a lettertoAd-Art at theSan Diego facility notifying it that the Association nego-tiationswere commencing on June 16.Neither Ad-Artnor EPC respondedto this notice.The negotiations be-tween the Union and the Association commenced onJune 16 and resulted in an agreement between the Unionand the Associationfor acollective-bargaining agree-ment effectiveby itstermsfrom July 11,1983, until July1986.The Union notified Ad-Artof this agreement onSeptember19.Thereafter,on November 4, Meylandwrote theUnionstating that EPC was ceasing operationin San Diego and for that reason there was no need toenter"into a collective bargaining relationshipwithIBEW Local 569." Neither Ad-Art nor EPC ever with-drew fromthe multiemployer association.JamesChufo, employed byRespondent since the pur-chase from Federal in 1978, was called at his home onNovember11 by Earl Scudder,then superintendent atthe San Diegofacility.Scudder toldChufothatRe-spondents were going"non-union"and closing the plant.Scudder toldChufo tocome into the facility on Novem-ber 14 to pickup hisfinal check. Chufo went to seeScudder on November 14 and,received his final pay-check and a terminationslipwhich read, "Ad-Art is nolonger union."Scudder toldChufothat if he wanted ajob he would be rehired but his pay would be substan-tially reduced.Chufodeclined the offer.ClaudRider was employed by Respondentfor only 3days.36On November 14, Rider reportedfor work andwas told by Scudder that Respondents were going non-union and that Scudder had received orders from "upNorth" to fire everybodyand then hire them back in aweek as non-union employees.Rider was also given atermination slip stating,"Ad-Artis no longer union."Scudder testifiedthat after Chufo andRiderwerefired,he finishedthe jobsinprogress with employeesfrom the Cucamongafacility.Scudder laterhired twoworkersas Ad-Art employees to do the work previouslydone by Chufoand Rider.Scudder testified that he hadbeen told tofireChufoand Rider by Roger WilkersonBBWhether this alleged subcontractor was in fact an employee of Re-spondents has no effect on the conclusions.3B Scudder did not deny Rider's testimony that he (Rider) was toldthat he was being hired as a permanent employee.Rider had been hiredto replace an employee who had failed to report for work for severaldays.603(thenmanager of CentralControl-Stockton).Wilkersonalso told Scudder that Scudder was no longer employedby Ad-Art/Electrical Products Corporation,but by Ad-Art. In February or March 1984, Wilkerson instructedScudder to close down the San Diego facility.Scudderwas transferred to the Cucamonga facility.37SinceMarch 1984,the installation and serviceworkin the SanDiego area has been performed by employees from theCucamonga facility.Scudder admitted that from November 14, 1983, untilthe closure in March 1984, aside from the discharge ofthe two Local 569 members,the only change was in thename of the business.4.Therequest for informationOn December 15, 1983, Local 332(San Jose)filed agrievance alleging that Respondents violated the con-tract by terminating its sign hangers and installers andperformingthe work withnonunion personnel.On January4, 1984, Local 332, by letter,requestedRespondentsto furnishitwith certain information relat-ing to the business relationshipbetween Ad-Art andEPC. TheSan Jose local cited its belief that the Compa-nieswere interrelated and the fact that the employeeshad received wages and fringe benefitsfrom both Com-panies.In this same letter Local332 grievedthe failureof Ad-Art to follow therecognition clause,union-securi-ty clause, hiring procedure,and wage and fringe benefitprovisionsof the 1982-1984 collective-bargaining agree-ment.Local332 alleged that the requested information wasnecessary to determinewhether Ad-Art and EPC wereboth boundto the 1982-1984 collective-bargaining agree-ment.Respondents never replied to the requestfor infor-mation.Analysis and ConclusionsA. TheRelationship Between theCompanies"A companywhich has not agreed to bebound by thecollective-bargaining contract of another company mayneverthelessbe held tothat contract if it is an alter egoof the signingcompany orif itmay be said to constitutea single employer with that company."Kiewit Sons' Co.,206 NLRB 562 (1973),vacated on other grounds 518F.2d 1040 (D.C. Cir. 1975), affd.in part,vacated in part,and remanded425 U.S.800(1976).TheBoard and thecourts have often used the terms alter ego and single em-ployerinterchangeably.The U.S. SupremeCourt delin-eated what it meant by an alter ego inHowardJohnsonCo. v.Hotel &RestaurantEmployees,417 U.S. 249, 259fn. 5 (1974):It is important to emphasizethatthis is not a casewhere the successor corporation is the"alter ego"of the predecessor,where it is "merely a disguisedcontinuance of the old employer."Southport Petrole-um Co. Y. NLRB,315 U.S.100, 106(1942). Such014The record does not disclose whether Respondents closed only itsservice operations or closed theentire SanDiego rucihty. 604DECISIONS OF THENATIONALLABOR RELATIONS BOARDcasesinvolvea mere technical change in the struc-ture oridentityof the employingentity,frequentlyto avoid the effect of the labor laws, without anysubstantialchange in its ownership or manage-ment.38The legal principles to be applied in determiningwhether two factually separate employers are in factalter egos are well settled.The Board has found alterego status when two enterprises have "substantially iden-tical'management,business purpose, operation,equip-ment,customers,and supervision,as well as ownership."Denzil S. Alkire,259 NLRB 1323, 1324 (1982);CrawfordDoor Sales Co.,226 NLRB 1144 (1976).Similarly,in determining whether enterprises consti-tute a single employer the controlling criteria are (1)interrelation of operations;(2) common management; (3)centralized control of labor relations; and (4)commonownership.BacchusWine Cooperative,251NLRB 1552(1980);NLRB v. Don Burgess Construction Corp.,supra;ElectricalWorkers IBEW Local 1264 v. Broadcast Service,380 U.S. 255 (1965);Sakrete of Northern California,137NLRB 1220 (1962), enfd. 332 F.2d 902 (9th Cir. 1964),cert. denied 379 U.S. 961 (1965). The Board has stressedthe first three factors, as well as the presence of controlof labor relations.Sakrete,supra, 332 F.2d at 905 In. 5.No one of the factors is controlling, however, nor needall the "controlling criteria"be present.Burgess,supra at384;NLRB v. Welcome-American Fertilizer Co.,443 F.2d19, 21 (9th Cir. 1971). Single employer status, for pur-poses of the Act, depends on all the circumstances of thecase and is characterized as an absence of an "arm'slength relationship found among unintegrated compa-nies."Shellmaker, Inc.,265 NLRB 749, 753-754 (1982);Blumenfeld Theatres Circuit,240 NLRB 206, 215 (1979),enfd. 626 F.2d 865 (9th Cir. 1980).The ownership of bothcorporations is identical. L.Papais owns 50 percent, J. Papais owns 25 percent, andO'Leary owns 25 percent of the stock of each corpora-tion.These threeindividualsalso hold thesameofficeswith each corporation. Although EPC had a generalmanager with responsibility for day-to-day operations, itisclear that L. Papais, J. Papais, and O'Leary had theultimate responsibility in their repective areas of manage-ment.Thus, L. Papais had the ultimate responsibility forpersonnel and labor relations matters such as company-wide insurance,collectivebargaining,hiring,pay raises,and sales commissions.J.Papais had the ultimate respon-sibility for scheduling, production,and cash expendituresfor both Companies. O'Leary had the ultimate responsi-bility forsales and sales personnel for both Companies.The weakness of Respondents' contention that the Com-panies were separate is highlightedby Allen's testimonythat prior to working for Ad-Art he worked for FederalSigns.Allen saw EPC and Ad-Art as the same Compa-ny.Further,Allen admitted that EPC SalesManagerRamsey acted as if he worked for Ad-Art in Stockton.In fact,L. Papais, J. Papais, and O'Leary all used thename Ad-Art to encompass all Ad-Art and EPC facilitiess" See also BurgessConstruction,596 F.2d 378(9th Cir1979), enfg 227NLRB 765 (1977).in intracompany documents.If such high level managersviewed the two companiesas one,there can be no doubtthat employees,customers,and other third parties wereled to believe that the Companies were a single businessenterprise.Management and supervisors such asAllen,Long,Wilkerson,Toschak, and Ramsey were transferredthrough the Companies without a break in service.Allen, allegedly the top management official of EPC,was transferred to Ad-Art when that Company neededhis services for a job in Saudi Arabia. EPC received nocompensation for Allen's services.Long was transferredto EPC to replace Allen, and another EPC official wastransferred to Ad-Art to replace Long. The exchange ofmanagement officials simply does not take place withinunintegrated companies.Similarly wholesale transfers ofemployees such as the transfer from Ad-Art Emeryvilleto EPC Oakland, and the transfer of Ad-Art's San Joseemployees to EPC San Jose do not take place within un-integrated companies.During the period prior to the May 1983 consolida-tion,EPC utilized the Ad-Art name and logo on itsbuildings,trucks, rolling stock,business cards, contracts,drawings, blueprints,advertising,and paychecks. More-over, EPC utilized the Ad-Art name on filings with gov-ernmental agencies.Following the consolidation in May1983 only Ad-Art's name was used on contracts and onthe payroll checks. Notwithstanding Respondents' con-tention thatEPC and Ad-Art simplyentered into a con-tract for accounting services, employees were notified ofa consolidation, of a Central Control Department, and ofthe new procedure for contracts. Further, the employeesbegan receiving their paychecks from Ad-Art rather thanEPC.Although the Companies billed each other for serv-ices, no payment was ever made, not even for the al-leged sale. Both the service contract between Ad-Artand EPCinMay 1983 and the sales agreement in No-vember 1983 were negotiated by L. Papais on behalf ofboth Companies-hardly arm's-length transactions.Regarding labor relations,the evidence leads one toconclude that no bargaining agreement could be reachedby either Company without the approval of L. Papais. L.Papais signed agreementson behalf of both Companiesand in 1983 engaged in critical negotiations on behalf ofboth Companies.Further,Ron Johnson,accompanied byAd-Art personnel directors, negotiated on behalf of bothentities.In prior years,J.Papais signed collective-bar-gaining agreements on behalf of both Companies. Both J.Papaisand Allen signed laboragreementsfor EPC facili-ties that recited that Ad-Art was the Employer.Personnel directors of Ad-Art worked on insuranceand personnel policiesfor both Companies. Further,Meyland,then calling himselfEPC'spersonnel directorand now claiming only to have authority for Ad-Art, no-tified the Unions and employees of the closures in Oak-land and San Jose.Under all the circumstances there can be no doubt thatEPC and Ad-Art were asingle employer.Further, sinceMay 1983 there can be no doubt that Ad-Art became theemployer of the employees at the Oakland, San Jose, and AD-ART, INC.San Diego facilities by consolidatingwith EPC and re-moving the"name only" distinctionbetween the Compa-nies.Ad-Art,after the consolidation,employed and paidthe employees in accordance with the collective-bargain-ing agreements then in effect.Itentered into an agree-ment on behalfof EPC withthe Oakland local in Sep-tember 1983.It reported to the Government,via the W-2forms, that it was the employer of those employees in1983. Thus, for the period from May 1983 until Novem-ber 1983,Ad-Art had adopted the EPC collective-bar-gaining agreements and had assumedEPC'sobligationunder the agreements.As can be readily seen,prior to May 1983, EPC was asubsidiaryof Ad-Art, which was so controlled by Ad-Art as to constitute a single employer under the applica-ble case law. Between May and November1983,Ad-Art's control over EPC increased.The distinctions be-tween the Companies all but disappeared. Thus, therecan be no doubt that Respondents constituted a singleemployer just prior to the alleged sale from EPC to Ad-Art in November 1983.There also cah be no doubt that since November 1983RespondentAd-Art hasbeen an alterego ofRespondentEPC. SeeHoward Johnson Co.v.Hotel&Restaurant Em-ployees,supra,417 U.S. at 259 fn.5 (1974).By November 1983 Respondent EPC was no morethan a corporate name for all practical purposes. Re-spondentAd-Art had taken overthe administration ofEPC's business and was the only one of the two Compa-nies selling or leasing signs.Further only Ad-Art waspaying the wages and fringe benefits of the employeesperforming work for both Companies.The only changethat took place in November 1983 was the name changefrom Ad-Art/EPC to Ad-Art.Respondents' supervisors,Scudder and Ramsey,admitted that the only change wasin the name.Respondents were simply attempting to avoid EPC'sunion contracts,and the financial obligations thereunder,by changing the name ofthe Ad-Art/EPCoperations toAd-Art,Inc.The employees discharged in San Diegowere told that"Ad-Art isno longer Union"39 but thatthey could be rehired for lower wages on a nonunionbasis.Ron Johnson,in negotiations,statedwages werethe problem and that he would not negotiate,but wouldsign a contract on behalf ofAd-Art if theOakland em-ployees agreed to the lower wage rate of the Stocktonagreement.If the employees did not agree,Ad-Artwould subcontract or perform the work nonunion. Priorto the sale, Ad-Art advertised for employees to performthe work of the Oakland employees.These nonunion em-ployees worked out of Stockton.Amo told one employ-ee,Reid, that the Papaises would not let nonunion signhangers into the Union.Robillard told Reid that it wasillegal for the employee to be at the Oakland facility andthat Reid would be in trouble with the Union if he wasseen at the Oakland facility.These statements by Re-spondents illustrate the clear intent,obvious from theentire record,that Respondents'purpose was to rid itselfof the Unions and the unwanted wage provisions of their39 These statements were made prior to the alleged transferfrom EPCto Ad-Art.605collective-bargaining agreements with the Unions. Re-spondents hoped to free themselves from the contractsby claiming only EPC andnotAd-Art wasbound tothese agreements.Collective-bargaining agreements can-not be so easily avoided.The management and supervisors of the Companies re-mained the same.There wasno change in the businesspurpose and the Companies continued to perform thesame service for the same customers in the same geo-graphic areas, using the same equipment.Ad-Art com-pleted jobs that had been started byAd-Art/EPC. Laborrelations and personnel continued to be managed andcontrolledby L. Papaiswith the assistance of Ron John-son and Meyland.40More importantly,the alleged sale from EPC to Ad-Art cannot be viewed as a bona fide transaction.First,Ad-Art,the alleged purchaser,was merely a continu-ation of the selling corporation.Second,the transactionwas entered into for the purpose of avoiding the contrac-tual and statutory obligations to the Unions.SeeGoldenState BottlingCo. v.NLRB,414 U.S.168 at 182(1973).As noted earlier,Ad-Art neverdid pay the alleged con-sideration for its purchase.Under thecircumstances,Iam persuaded that sinceNovember 1983, RespondentAd-Art hasbeen operatingas a disguised continuance and alter ego of the formerAd-Art/EPC operations with the intention of avoidingits contractual and statutory obligations to the Unions.41B. The Unfair Labor Practicesin StocktonSection 8(a)(5) of the Actmakes it an unfair laborpracticefor an employer "to refuseto bargain collective-lywith therepresentativeof hisemployees."Section8(d) of the Actdefinesthe duty tobargain collectively,in relevant part,as prohibitingeither partyto a collec-tive-bargaining agreement from unilaterally terminatingor modifyingthe agreement during itseffective term.Section 8(d) also grantseach partyto the agreement theright to refuse"to discuss or agree to any modificationof the terms and conditions contained in a contract for afixed period,if such modification is to becomeeffectivebefore such terms and conditions can be reopened underthe provisions of the contract."Accordingly,an employ-er acts in derogationof itsbargaining obligations underSection 8(d), and therebyviolates Section 8(a)(5) and (1)by modifyinga collective-bargaining agreement duringthe effective period of theagreement without the con-sent of the union.Chemical Workers Local I v. PittsburghPlateGlass,404 U.S. 157, 185-186 (1971);Oak CliffGolmanBaking Co.,207 NLRB 1063 (1973), enfd. 505F.2d 1302 (5th Cir. 1974), cert. denied 423 U.S. 826(1975).40 In November 1983, Johnson,with Meyland at his side,negotiatedwith the Oakland and San Jose locals on behalf of both Ad-Art and EPC.4' Respondentscontend that Ad-Art cannot be an alter ego because itwas a long-established business rather than a newly created entity used asa disguised continuance I find no merit in that argument.An employermay not avoid its collective-bargaining agreement by simply doing bust-ness under another name.This result is not altered by the employer'soriginality,or lack thereof,in choosing a name. 606DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDAs discussed earlier, Respondents' attempt to avoid itsobligationsunder its collective-bargaining agreementwith the Oakland local included an attempt to delete ar-ticleV, section 11 of the Local 591 (Stockton) collec-tive-bargaining agreement. The General Counsel allegesthat Respondents violated Section 8(a)(5) and (1) by di-rectly bargaining with the sign hangers and bypassingLocal 591 as their exclusive-bargaining representative.Respondent attempted to renegotiate article V, sectionI1 during the term of the agreement. Local 591, havingno obligation to bargain regarding that provision duringthe contract term, resisted Respondents' efforts. Thereaf-ter, on October 26, in the absence of Business Agent Liv-ingston,L. Papais told the employees that he could notafford to pay the higher pay for work outside the Stock-ton geographic area mandated by the bargaining agree-ment.At a second meeting, on October 28, in Living-ston'spresence,L.Papais attempted to negotiate ahigher wage rate in return for relief from the provisionsof the contract. Livingston did not protest this bargain-ing.At the conclusion of the meeting, however, Living-ston told L. Papais that he would not agree to changethe contract and that there was no deal.Section 8(a)(5) creates an obligation on the part of anemployer to bargain with an incumbent union as the ex-clusive bargaining representative of its employees in thematter of wages, hours, terms, and conditions of employ-ment.Itmay not attempt to circumvent the exclusivestatus of the bargaining agent by attempting to deal di-rectly with its represented employees.Medo Photo SupplyCorp. V.NLRB,321U.S. 678 (1944). An employer mustdeal in bargainingnegotiations with the statutory repre-sentative and cannot bargain directly or indirectly withthe employees.NLRB v. Insurance Workers,361 U.S. 477at 484-485 (1960). "The employer's statutory obligationis to deal with the employees through theunion,and notwith the union through the employees."General ElectricCo., 150 NLRB 192, 195 (1964).In the instant case, Respondents, unable to obtain relieffrom their contract with the Stockton local, sought toexert pressure on the Union by offering a wage increaseto the employees and by threatening the employees witha loss of work opportunities if the Respondents' offerwas not accepted. The Stockton local was under no obli-gation tochange or bargain about the contract, duringthe term of the contract, and Respondents' attempts onOctober 26 and 28 to bypass the Unionare inconsistentwith their obligations under Section8(a)(5). I, therefore,find that by this conduct Respondents violated Section8(a)(5) and(1) of the Act. Under the facts of this case, Ifind Respondents' conduct was not privileged by Living-ston's presence at the October 28 meeting. Respondents'unlawful conduct had required Livingston's presence atthe meeting.Livingston made it clear, first, to the em-ployees and later, to L. Papais, that he would not agreeto change the existing contract. Under Section 8(d) ofthe Act, Livingstonwas privilegedto refuseto bargainor change the agreement.The arbitrator found that there wasno agreement byLocal 591 tochange thecontractand that Respondentsviolated articleV, section 11 by working employeespaying the Local 595 rate. Respondents were ordered tomake the Stockton employees whole for such hoursworked in the Bay Area after November 30, 1983. Thearbitrator did not reach the direct dealing issue findingthat the grievance was untimely under the contract.42Respondents contended, prior to the award, that theunfair labor practices regarding the Stockton bargainingunit should be deferred to the grievance and arbitrationprocedure. The arbitrator has now ruled on the matterand Respondents now argue against deferral. Local 591initially argued against deferral but now argues in favorof deferral.The General Counsel consistently arguedagainst deferral.InSpielbergMfg.Co.,112NLRB 1080 (1955), theBoard held it would defer to an arbitration award whenthe proceedings appear to have been fair and regular, allparties have agreed to be bound, and the decision of thearbitrator is not clearly repugnant to the purposes of theAct.More recently inOlinCorp.,268 NLRB 573, 574(1984), the Board clarified itsSpielbergstandards by stat-ing it would find that an arbitrator has adequately con-sidered the unfair labor practice if (1) the contractualissue is factually parallel to the unfair labor practiceissue,and (2) the arbitrator was presented generally withthe facts relevant to resolving the unfair labor practice.Further, inOlin,the Board stated that it would requirethat the party seeking to have the Board reject deferraland consider the merits of a given case affirmativelyshow that the above standards for deferral have not beenmet.In applying theSpielbergandOlinstandards to the in-stant case, I cannot defer regarding the direct dealing al-legation because the arbitrator failed to reach the meritson that issue. The arbitrator dismissed the grievance ontimeliness grounds. On the other hand, the alleged unilat-eral change was decided by the arbitrator.The arbitrator's award meets theSpielbergstandards.The proceedings were fair and regular, all parties agreedto be bound, and the decision of the arbitrator is notclearly repugnant to the purposes of the Act.Based onthe facts presented, the arbitrator found that there wasno agreementto modify the contract and, therefore, Re-spondents' deletion of article V, section 11 was a breachof the contract. The remedy was to apply the bargainingagreement including article V, section 11 to the employ-ees that performed the work. There has been no validreason shown why the Board should reject deferral tothe award and consider the merits of that dispute.Respondents contend that the arbitrator found that thework of installation and maintenance in Oakland and SanJose belonged to the Stockton unit and that the awardwould be "invalid" if I find that work belonged to theOakland and San Jose units. I find no such conflict existsbetween the arbitrator's decision and my decision herein.Ifind below that Respondents unlawfully assigned thework of the Oakland and San Jose unit employees tononunionemployees in Stockton. The arbitrator simplyfound that while the work was being performed out of42 The time limitations under the contract are much shorter than the 6-from Stockton in the jurisdictionof Local 595,withoutmonth statute of limitations under Sec. 10(b) of the Act. AD-ART, INC.Stockton,the Stockton agreement,callingfor the Oak-landwage rate,should be applied.The arbitrator'sremedy,calling forbackpayfor the employeesperform-ing the work is not inconsistent with the remedy callingfor backpayfor the employeesthatwouldhave per-formed thework but forRespondents'unfair labor prac-tices.Finally,the possibility that Respondents might notcomplywith the arbitrator's award is not a deterrent todeferral.InMalrite,Inc.,198 NLRB241 (1972),enfd. inrelevant part494 F.2d 1136 (D.C. Cir.1974), the Boardstated:If the Board'sdeference to arbitration is to bemeaningful it must encompass the entire arbitrationprocess, including the enforcement of arbitralawards[through judicial procedures].InJ & H Rainwear,273NLRB 497 (1984),the Boardreaffirmed theMalriteprinciples.Accordingly,I shall defer to the arbitration regardingthe alleged unilateral deletion of article V,section 11 oftheAd-Art-Local 591 collective-bargaining agreement.Accordingly,that allegation of the complaint will be dis-missed.C. The Unfair Labor Practicesin San DiegoBoth Respondents as a single employer were bound bythe 1980-1983multiemployerAssociationagreementcovering the sign hangers and installers at San Diego.The Board,with court approval,has held that an em-ployer may not withdraw from multiemployer bargain-ing once negotiationsfor eitheran initial or a successoragreement have commenced,absent unusual circum-stances.Bonanno Linen ServiceY.NLRB,454 U.S. 404(1982);Retail Associates,120 NLRB388 (1958).In thiscase,Respondents never withdrew from the Association.The Respondents were bound by the multiemployeragreement negotiatedby the Associationin 1983 which,by itsterms, is retroactiveto July 11,1983. By refusingto execute and abide by the association agreement, Re-spondents have violated Section 8(a)(5) and(1) of theAct.In order to obtain more favorable wage rates in theSan Diego area, Respondents discharged their two bar-gaining unit employees because"Ad-Artisno longerunion."Respondents offered these two employees futurework under nonunion conditions.Thus,I find Respond-ents violated Section 8(a)(3) of the Act by dischargingemployeesChufoand Rider because they were membersof and were representedby Local 569.Island Typogra-phers,252 NLRB9 (1980);G & M Lath & Plaster Co.,252 NLRB969 (1980).The complaint alleges that Respondents unlawfully re-assigned the work of the bargaining unit employees with-out prior notice to or bargainingwith Local569.As dis-cussed above, I have found that Respondents violatedSection 8(a)(3) and(1) of the Act by discharging the bar-gaining unit employees and replacing them with non-union employees. The discharge of all bargaining unitemployees to avoid the bargaining obligation also vio-lates Section 8(a)(5) and (1) of theAct.Helrose Bindery,607204 NLRB 499, 504(1973).The reassignment of thework to nonunion personnel and later to employees fromthe Cucamonga facility was a further violation of the8(a)(5) obligation to recognize and bargain with the SanDiego local.D. The Unfair Labor PracticesinOakland and SanJoseIn terminating their Oakland employees,representedby Local 595,and San Jose employees,represented byLocal332,Respondents similarlyviolatedSection8(a)(5), (3),and (1) of theAct. Ratherthan bargain withLocal 595, Ad-Art/EPC simplydischarged all the unitemployees and began operating as the alterego of Ad-Art. The useof an alter ego or"disguised continuance"to ridoneself of a union,even though motivated by eco-nomic considerations,isunlawful.NLRB v. Lewis,245F.2d 886,887-889(9th Cir. 1957);G & M Lath & PlasterCo., supra.Further,when an employer discharges its em-ployees to escape the obligations of its collective-bar-gaining agreements,thesedischargesviolateSection8(a)(5), (3),and (1). Rushton& Mercier Woodworking Co.,203 NLRB 123, 124 (1973);Helrose Bindery,above.The General Counsel furtherargues that Respondents,by reassigningthework ofthe unlawfully dischargedOakland and San Jose unit employees, also violated Sec-tion 8(a)(5) and(1)and Section8(d) of the Act bymaking a midterm modification of its contracts with theSan Jose and Oakland Local Unions. Both contracts atissue contained the following work preservation clause,whichstates, in relevant part:The Employerfurther agrees that he will notsublet, assign or transfer any workcovered by thisAgreement to any other person,firm orcorporationif such subletting,assigning or transfer will causethe loss of work opportunities to employees in theEmployer'sestablishmentcovered bythisAgree-ment.Any suchsubletting,assigning or transfershall be allowable after a mutual determination hasbeen made by the representatives of the partieshereto that such action is not in conflict with thepreceding sentence.In the instant case, rather than bargain with theUnionsover morefavorablewage rates or the transfer ofwork to their Stockton location,Respondents unlawfullyterminated all bargaining unit employees. In addition tothe violations of Section 8(a)(5), (3), and (1), foundabove,Ifind that Respondents unilaterally transferredwork in violationof thecontract and Section 8(a)(5) and(1) and Section8(d) of the Act.The recentBoard decisions ofMilwaukee Spring Divi-sion,268 NLRB601 (1984),43 andOtis ElevatorCo.,269NLRB 891 (1984),44 do not aid Respondents'case here.InMilwaukee Spring Division,the Board stated thatbefore it would conclude that an employer violated Sec-tion 8(d), it first must identify a specific term "containedin" the contract that the employer's decision modified.49 ReversingMilwauAeeSpringDivision,265 NLRB 206 (1982)44 ReversingOtis ElevatorCo, 255 NLRB 235 (1981) 608DECISIONSOF THE NATIONALLABOR RELATIONS BOARDThe Board would not infer a provision not to relocate afacility during the term of a contract. In the instant case,the contracts contained express provisions prohibitingthe reassignment or transfer of work without the Unions'consent. Rather than bargain with the Oakland and SanJose Locals, who had no obligation to modify their exist-ing contracts, Respondents simply discharged the em-ployees and found other ways to perform the work.Thus, underMilwaukee Spring Division,Respondents vio-lated Section 8(d) and Section 8(a)(5) of the Act.InOtis Elevator II,the Board stated that "the criticalfactor to a determination whether the decision is subjecttomandatory bargaining is the essence of the decisionitself, i.e.,whether it turns on a change in the nature ordirection of the business, or turns on labor costs;notitseffect on employees nor a union's ability to offer alterna-tives." SeeClinton's DitchCo., 274 NLRB 728 (1985). Inthe instant case, the evidence is clear that Respondents'sole motivation in the transfer and reassignment of workwas to avoid the labor costs of its contracts with theOakland and San Jose locals. Aside from the namechange, the only change in the operations was the per-formance of the work, covered by the contract, withcheaper nonunion personnel. In any event, whether Re-spondents' reassignment or transfer of the work was amandatory subject of bargaining, since Respondentsagreed not to reassign and transfer the work during theterm of the contracts, their midterm modification of thecontracts violated Section 8(a)(5) and Section 8(d) of theAct.OtisElevatorCo.,likeMilwaukee Spring Division,only applies when there is no provision contained in thecontract prohibiting the employer's conduct.Finally,Respondents contend that the Oakland localwaived its rights to seek liabilityagainstRespondent Ad-Art by executing an agreement only with EPC in Sep-tember 1983. That contention has no merit. First, waivermust beclear and unmistakeable. See,e.g.,NLRB v. ItemCo., 220 F.2d 956, 958-959 (5th Cir. 1955), cert. denied350 U.S. 905 (1955); C &C Plywood Corp.,148 NLRB414, 416-417 (1964), enf. denied 351 F.2d 224 (9th Cir.1965), revd. 385 U.S. 421 (1967). Silence in the bargain-ing agreement does not meet that test. See, e.g.,TimkenRoller Bearing Co. v. NLRB,325 F.2d 746, 750-754 (6thCir. 1963), cert. denied 376 U.S. 971 (1964); SunOil Co.,232 NLRB 7 (1977). Second, the undenied testimony ofNathan establishes that the Oakland local reserved its po-sition that Respondents were a single employer, althoughdropping its demand for a written provision to thateffect.The Oakland local did not waive its statutoryright. It simply agreed with Respondents to resolve thatdispute at another time and place. In light of such evi-dence, a waiver by Local 595 of its statutory rightscannot be inferred from its failure to name Ad-Art in theSeptember 1983 agreement.E. The Refusal to Furnish InformationIt is well settled that an employer has a statutory obli-gation toprovide aunion,on request,with relevant in-formation the unionneeds for the properperformance ofits duties as a collective-bargainingrepresentative.NLRBv.Acme Industrial Co.,385 U.S. 432, 435-436 (1967);De-troitEdison Co. v. NLRB,440 U.S. 301 (1979).In deter-mining whether an employer is obligated to supply par-ticular information, the question is only whether there isa "probability that the desired information [is] relevant,and that it would be of use to the union in carrying outits statutory duties and responsibilities."NLRB v. AcmeIndustrial Co.,above at 437. As the Supreme Court hasstated, the disclosure obligation is measured by a liberal"discovery-type standard," not a trial-type standard, ofrelevance. Ibid.Where the requested information dealswith information pertaining to employees in the unit,which goes to the core of the employer-employee rela-tionship, said information is "presumptively relevant."Shell Oil Co.,441 F.2d 880 (9th Cir. 1971). Where the in-formation is presumptively relevant, the employer hasthe burden of proving the lack of relevance.PrudentialInsurance Co.,412 F.2d 77 (2d Cir. 1969). "[B]ut wherethe request is for information with respect to matters oc-curring outside theunit, the standard is somewhat nar-rower . . . and relevance is required to be somewhatmore precise.... The obligation is not unlimited. Thuswhere the information is plainly irrelevant to any disputethere is no duty to provide it."Ohio Power Co.,216NLRB 987, 991 (1975);Doubarn Sheet Metal,243 NLRB821, 823 (1979). Thus, when the requested informationdeals with matters outside the bargaining unit, the unionmust establish the relevancy and necessity of its requestfor information.San Diego Newspaper Guild Local 95 v.NLRB,548 F.2d 863 (9th Cir. 1977).In cases when the employer, party to a collective-bar-gaining agreement, appears to be operating another com-pany that might be so interrelated as to constitute asingle employer or alter ego, the union party to thatagreement is entitled to information from the employerregarding the nature of and relationship between the twooperations,which may be relevant and useful to theunionrepresenting the employeesinnegotiating termsand conditions of employment with the employer, or ad-ministeringandenforcingthecollective-bargainingagreement. See, e.g.,Walter N. Yoder & Sons, Inc., 270NLRB 652 (1984);AssociatedGeneral Contractors, 242NLRB 891 (1979), enfd. as modified 633 F.2d 766 (9thCir. 1980);Leonard B. Hebert, Jr. & Co.,259 NLRB 881(1981), enfd. 696 F.2d 1120 (5th Cir. 1983). The unionmust demonstrate reasonable or probable relevancewhenever the requested information ostensibly relates toemployees outside the represented bargaining unit eventhough the information may show ultimately that theemployees are part of the bargaining unit because of theexistence of a single employer or an alter ego relation-ship.Walter N. Yoder & Sons,above.In the instant case, the failure of Ad-Art and EPC toobserve corporate lines, the fact that the bargainingagreementrecited that Ad-Art was the employer, andthe payment of the EPC employees by Ad-Art fromMay 1983 until the alleged close of business more thanamply demonstrated the relevance of Local 332's requestfor information. The request for information was clearlynecessary to determine whether Ad-Art was bound bythe 1982-1984 agreement it was seeking to avoid byclaiming only EPC was bound to the agreement, andwas relevant and necessary to the grievance by Local AD-ART, INC.332 concerning the termination of bargaining unit em-ployeesand the transfer of bargainingunitwork. Thus,Respondents'failure and refusal to provide the informa-tion violates Section 8(a)(5) and(1) of the Act.CONCLUSIONS OF LAW1.RespondentsAd-Art,Inc. and ElectricalProductsCorporationare each employers within the meaning ofSection 2(2),engaged in commerce and in business af-fecting commerce within the meaning of Section 2(6)and (7) of the Act, and collectivelyconstitute a singleemploying enterprise and a single employer within themeaningof the Act.2.InternationalBrotherhoodof ElectricalWorkers,Local Union No. 591,International Brotherhoodof Elec-tricalWorkers,LocalUnionNo. 595,InternationalBrotherhoodof ElectricalWorkers, Local Union No.332, and Local Union569, International Brotherhood ofElectricalWorkersare all labor organizations within themeaning ofSection 2(5) of the Act.3.By discharging the sign hangers and installers repre-sented byLocal 595 (Oakland),Local 332 (San Jose),and Local 569(San Diego),Respondents violated Sec-tion 8(a)(3) and(1) of the Act.4.At all times material,IBEW Local Union No. 591(Stockton)has been the exclusivecollective-bargainingrepresentativeof the employeesin the following appro-priate bargaining unit within the meaning of Section 9(a)of the Act:All full-time and regular part-time journeymen andapprentice production and maintenance employees,including but not limited to, aluminum fabricators,assemblymen,loaders,haulers, painters,plastic fab-ricators,layout and pattern workers,metal fabrica-tors,glassworkers, plant and equipment mainte-nance workers,die makers,warehouse shipping andreceiving workers, janitors, and journeymen and ap-prentice electrician sign hangers,including,but notlimited to,sign installers and servicemen,employedby Respondents at their Stockton,California facili-ty; excluding all other employees,office clerical em-ployees,guards,and supervisors as defined in theAct.5.At all times material,IBEW Local Union No. 595(Oakland)has been theexclusivecollective-bargainingrepresentative of the employees in the following appro-priate bargaining unit within the meaning of Section 9(a)of the Act:All full-time and regular part-time journeymen andapprentice electrician sign hangers,including butnot limited to sign installers and servicemen, em-ployedby Respondents at their Oakland, Californiafacility;excluding all other employees,office cleri-cal employees, guards,and supervisors as defined inthe Act.6.At all times material,IBEWLocal Union No. 332(San Jose)has been the exclusive bargaining representa-tive of theemployees in the following appropriate bar-609gaining unit within the meaning of Section 9(a) of theAct:All full-time and regular part-time journeymen andapprentice electrician sign hangers,including butnot limited to tube benders,shopmen,cleaners andservicemen,employed by Respondents at their SanJose,California facility;excluding all other employ-ees, office clerical employees,guards,and supervi-sors as defined in the Act.7.At all timesmaterial,Local Union569, IBEW (SanDiego)has been the exclusive bargaining representativeof the employees in the following appropriate bargainingunit within the meaning of Section9(a) of the Act:All employees employed byemployer-members ofthe ElectricSign and LuminousTubeIndustry As-sociation of San DiegoCounty whodo the manu-facturing,installing,alteration,dismantling and con-necting ofall electricaland luminous tube displaysand neon illumination,including its auxiliary equip-ment and structuresfor the support thereof,includ-ing footings,as well as thewiring,assembly,serviceand cleaning of all such displays;also those employ-ees who bend,repair and pump luminous tubes usedas a conductorof electricity;also those who do thehandling and installing of all glass, plastic fabrica-tion and including all assembly of signs, and electri-cal material during fabrication including the loadingof signs on trucks,operation of trucks,includingany equipment necessary to the erection,installationand maintenance of signs,tying of tubing on racksand the blocking out of tubing;excluding all otheremployees,office clerical employees,professionalemployees,guards,and supervisors as defined in theAct.8.By transferring and reassigning the work of the'em-ployees in the bargaining unit represented by Local 595with the object of avoiding its contractual and statutoryobligations to IBEW Local 595 and by withdrawing rec-ognition of the Union as the collective-bargaining repre-sentativeof the employees,Respondents unlawfullymodified the terms and conditions of the contract beforethe contract could be reopened pursuant to its provi-sions, thereby violating Section 8(d) and Section 8(a)(5)and (1) of the Act.9.By transferring and reassigning the work of the em-ployees in the bargaining unit represented by Local 332with the object of avoiding its contractual and statutoryobligations to IBEW Local 332 and by withdrawing rec-ognition of the Union as the collective-bargaining repre-sentativeof the employees,Respondents unlawfullymodified the terms and conditions of the contract beforethe contract could be reopened pursuant to its provi-sions,thereby violating Section 8(d) and Section 8(a)(5)and (1) of the Act.10.By refusing to furnish Local 332 with the request-ed information relevant and necessary to the Union's ad-ministration of its collective-bargaining agreement with 610DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDRespondents, Respondents violated Section 8(a)(5) and(1) of the Act.11.The allegation that Respondents unilaterally delet-ed article V, section 11 of their collective-bargainingagreement with IBEW Local 591 shall be deferred to thedecision of the arbitrator.12.By attempting to bypass Local 591 and bargain di-rectly or indirectly with the employees in the Stocktonunit,Respondents violated Section 8(a)(5) and (1) of theAct.13.By refusing to execute a copy of the 1983-1986agreement between the Electric Sign and LuminousTube Industry of San Diego County and Local 569 (SanDiego) and by refusing to apply its terms to Respond-ents' employees in the bargaining unit, Respondents vio-lated Section 8(a)(5) and (1) of the Act.14.By transferring and reassigning the work of theemployees in the bargaining unit represented by Local569 with the object of avoiding its contractual and statu-tory obligations to Local 569, IBEW and by withdraw-ing recognition of the Union as the collective bargainingrepresentative of the employees, Respondents unlawfullymodified the terms and conditions of the contract beforethe contract could be reopened pursuant to its provi-sions, thereby violating Section 8(d) and Section 8(a)(5)and (1) of the Act.15.The aforesaid unfair labor practices affect com-merce within the meaning of Section 2(6) and (7) of theAct.THE REMEDYHaving found that Respondents Ad-Art, Inc. andElectricalProductsCorporation engaged in certainunfair labor practices, I shall recommend that they be or-dered to cease and desist therefrom and that they takecertain affirmative action to effectuate the policies of theAct.Iwill recommend that Respondents be ordered tooffer immediate reinstatement to all sign hangers and in-stallers terminated at the San Diego facility, all signhangers and installers terminated at the Oakland facility,and all sign hangers and installers terminated at the SanJose facility to their former position of employment,without prejudice to their seniority or other rights andprivileges,dismissing, if necessary, anyone who mayhave been assigned or hired to perform the work that theemployees had been performing prior to their unlawfulterminations inNovember 1983. Further, Respondentswill be required to make the employees whole for anyloss of earnings they may have suffered by reason oftheir unlawful terminations, with backpay to be comput-ed on a quarterly basis, making deductions for interimearnings,F.W.WoolworthCo.,90 NLRB 289 (1950),with interest to be paid on the amounts owing and to becomputed in the manner prescribed inFloridaSteelCorp.,231 NLRB 651 (1977), andOlympic Medical Corp.,250 NLRB 146 (1980). See generallyIsisPlumbing Co.,138 NLRB 716 (1962).Regarding the San Diego bargaining unit, Respondentswill be ordered to immediately execute a copy of the1983-1986 agreement between the Electric Sign and Lu-minous Tube Industry of San Diego and Local Union569, InternationalBrotherhood of ElectricalWorkersand to apply the terms and conditions of that agreementretroactively to all the employees in the bargainingunit.45As to the San Jose bargaining unit, Respondents willbe ordered to provide Local 332 (San Jose), on demand,with the requested information concerning the relation-ship between Respondents Ad-Art and EPC.Because the unfair labor practices were widespreadand involved four of Respondents' locations, it can be in-ferred that the employees at Respondents' four other lo-cations acquired knowledge of and were affected bythese unfair labor practices. Accordingly, I shall recom-mend an order requiring Respondents to post notices atall their offices and facilities. SeeTexas Gulf Sulphur Co.,195 NLRB 13 (1972), enfd. 463 F.2d 778 (5th Cir. 1972).Based on the nature and extent of the unfair labor prac-tices, Iwill order a broad cease-and-desist order in ac-cordance with the guidelines ofHickman Foods, 242NLRB 1357 (1979).On these findings of fact and conclusions of law, andon the entire record, I issue the following recommend-ed46ORDERThe Respondents, Ad-Art, Inc. and Electrical Prod-uctsCorporation, Stockton,California, their officers,agents, successors, and assigns, shall1.Cease and desist from(a)Refusing to bargain collectively with InternationalBrotherhood of ElectricalWorkers, Local Union No.591 as the exclusive bargaining representative of all em-ployees in the bargaining unit found appropriate in Con-clusion of Law 4, above.(b)Refusing to bargain collectively with InternationalBrotherhood of ElectricalWorkers, Local Union No.595 as the exclusive collective-bargaining representativeof all employees in the bargaining unit found appropriateinConclusion of Law 5, above.(c)Refusing to bargain collectively with InternationalBrotherhood of ElectricalWorkers, Local Union No.332 as the exclusive collective-bargaining representativeof all employees in the bargaining unit found appropriatein Conclusion of Law 6, above.(d) Refusing to bargain collectively with Local Union569, International Brotherhood of Electrical Workers asthe exclusive collective-bargaining representative of allemployees in the bargaining unit found appropriate inConclusion of Law 7, above.45 The record indicates that Respondents ceased installation and main-tenance work in San Diego in March 1984. However, it is not clear ifRespondentsstillmaintain a salesoffice and facility in San Diego. I leaveto the compliance stage of this proceeding the determination of the extenttowhich Respondents are able to comply with the remedial order. See,e.g.,Engineered Control Systems,274 NLRB 1308 (1985):G & M Lath &Plaster Co.,supra, 252 NLRB at 980. Similarly, I leave to the compliancestage the determination of the extent to which Respondents are able tocomply with the remedial order regarding their San Jose facility.45 If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses. AD-ART, INC.(e)Dischargingemployeesand relocating sign hang-ing, installation,maintenance,and service work or anyother workencompassedwithin the Oakland,San Jose,or SanDiegobargaining unitswith the object of escap-ing the obligationsimposed by a collective-bargainingagreement.(f)Failingand refusingto apply toallemployees inthe Oaklandand San Jose bargaining units all terms andconditionsof thecurrentcollective-bargaining agree-ments.(g) Failing and refusingto execute a copy of the 1983-1986 agreementbetween the ElectricSignand LuminousTubeIndustryof San Diego County and Local Union569, InternationalBrotherhood of Electrical Workers.(h) Failing and refusingto applyto all theiremployeesin the SanDiegobargaining unitall theterms and condi-tionsthe 1983-1986 agreementbetween the Associationand Local 569.(i)Failing and refusingto supply Local 332 with nec-essary andrelevant information on request.(j)BypassingLocal 591 andattemptingto bargain di-rectly or indirectly with the employeesin theStocktonunit.(k)Dischargingor otherwisediscriminating againstemployees regardinghire or tenure of employment orany term or condition of employmentfor engaging in ac-tivitieson behalf of a labororganization or for engagingin activity protected by Section 7 of the Act.(1) In anyothermanner interferingwith,restraining, orcoercingemployeesin the exerciseof any rightsguaran-teed themby Section 7 of the Act.2.Take the following affirmative action necessary toeffectuatethe policies of the Act.(a)On request,bargaincollectively with IBEW Local591 asthe exclusivebargainingrepresentative of all em-ployees employed in the Stockton appropriatebargainingunit.(b)On request,bargaincollectively with IBEW Local595 asthe exclusive bargaining representative of all em-ployees employed inthe Oaklandappropriate bargainingunit.(c)On request,bargaincollectively with IBEW Local332 as the exclusivebargaining representative of all em-ployees employedin the SanJoseappropriate bargainingunit.(d)On request,bargaincollectivelywith Local 569,IBEW asthe exclusivebargaining representative of allRespondents'employees employedin the San Diego ap-propriate bargaining unit.(e)Apply theterms and conditionsof the current col-lective-bargaining agreementto all employees employedin theOakland bargaining unit.611(f)Applythe terms and conditionsof the current col-lective-bargaining agreement to all employees in the SanJose bargaining unit.(g)Executea copy of the1983-1986 agreement be-tween the Associationand Local 569.(h)Apply theterms and conditionsof the1983-1986agreement between the Associationand Local569 to allRespondents' employees in theSan Diego bargainingunit.(i)Furnish,on request, to Local 332 therequested in-formation necessary and relevantfor itsduties as exclu-sive bargaining representative.(j)Offerall sign hanger and installer employees termi-nated at the San Diego, Oakland, and San Jose facilitiesinNovember 1983 immediate and full reinstatement totheir formerpositions of employmentor, if their formerpositions no longer exist,to substantially equivalent posi-tions,without prejudice to their seniority or any rightsand privilegespreviously enjoyed.(k)Make these employeeswhole forany loss of earn-ings they may have suffered as a result of Respondents'discrimination against them, in the manner set forth inthe remedy section of this decision.(1)Removefrom theirfiles any reference to the termi-nation of the sign hangers and installers at San Diego,Oakland,and San JoseinNovember1983, and notifythem in writingthat this has been done and that evi-dence of theirunlawful discharges will not be used as abasisfor futurepersonnel action against them.(m) Preserve and, on request, make available to theBoard or its agents for examination and copying,all pay-roll records,social security payment records,timecards,personnel records and reports,and allotherrecords nec-essary to analyze the amountof backpaydue under theterms of this Order.(n) Post at all their facilities in Nevada and Californiacopies ofthe attached notice marked"Appendix."47Copies ofthe notice, on formsprovided by theRegionalDirector for Region 32, after being signed by the Re-spondent's authorized representative,shall beposted bythe Respondent immediately upon receipt and maintainedfor 60 consecutive days in conspicuous places includingallplaceswherenotices to employees are customarilyposted.Reasonable steps shallbe taken bythe Respond-ent to ensure that the notices are not altered,defaced, orcovered byany other material.(o)Notifythe Regional Director in writingwithin 20daysfrom the date of thisOrder whatsteps the Re-spondent has takento comply.44 If this Order is'enforced by a judgment of a United States court ofappeals, the words in the notice reading"Posted byOrder of theNation-alLaborRelations Board"shall read"Posted Pursuant to a Judgment ofthe United States Courtof AppealsEnforcing an Order of the NationalLaborRelations Board."